         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 1 of 46




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                                          No. CR 18-0220 JB

NATHANIEL DONALD JOHNSON,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Defendant’s Objections to the Presentence

Investigation Report, filed August 3, 2020 (Doc. 108)(“Objections”). The primary issues are: (i)

whether Defendant Nathaniel Johnson’s 1997 conviction for assault with intent to murder,

committed when he was seventeen years old, should (a) count towards his criminal history score,

and (b) act as a predicate for designating Johnson as a career offender; (ii) whether Johnson’s 2008

and 2013 Michigan drug distribution convictions qualify as controlled substance offenses under

§ 4B1.2 of the United States Sentencing Guidelines Manual (“U.S.S.G.” or “Guidelines”); (iii)

whether Johnson’s 2008 attempt conviction is a controlled substance offense; and (iv) whether

Johnson’s 2013 conviction for possession with intent to deliver marijuana is a controlled substance

offense, where Michigan law at the time of Johnson’s offense criminalizes hemp distribution, but

the current Controlled Substances Act, 21 U.S.C. § 802(6) (“CSA”), does not. The Court

concludes that: (i) Johnson’s conviction for assault with intent to murder counts towards his

criminal history score and acts as a predicate for designating Johnson as a career offender, because,

although Johnson was seventeen years old at the time of the offense, he was convicted as an adult;

(ii) Johnson’s Michigan drug distribution convictions qualify as controlled substance offenses,

because the state statute at issue is a categorical match with the U.S.S.G.; (iii) Johnson’s attempt

conviction is a controlled substance offense, because Application Note 1 to U.S.S.G. § 4B1.2

explains that attempt convictions qualify as controlled substance offenses; and (iv) Johnson’s

conviction for possession with intent to deliver marijuana is a controlled substance offense,

because the state and federal laws at issue (a) were a categorical match at the time of the offense

and conviction; and (b) are a categorical match currently. The Court, therefore, overrules

Johnson’s Objections.
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 2 of 46




                                     FINDINGS OF FACT

       The Court takes its facts from the Plea Agreement, filed April 2, 2020 (Doc. 91)(“Plea

Agreement”), the Sentencing Memorandum by Nathaniel Donald Johnson, filed September 29,

2020 (Doc. 119), and the Presentence Investigation Report, filed June 1, 2020 (Doc. 95)(“PSR”).

       Johnson’s first conviction occurred in state court 1997, when he was seventeen years old.

See PSR ¶ 27, at 5. Johnson “assaulted the victims” “with a pistol” “with intent to commit

murder.” PSR ¶ 27, at 5. Johnson committed the assault in “response to violent threats from [a]

gang member” at age seventeen. Johnson Memo at 1-2. In 1998, Johnson was sentenced to nine

to twenty-two years in custody for the assault. See PSR ¶ 27, at 5. Johnson was released on parole

for the assault conviction on September 21, 2005. See PSR ¶ 27, at 5. Although Johnson earned

his General Educational Development (“GED”) while in custody for the 1997 conviction and

continued his education upon release, he had difficulty obtaining a job and struggled financially.

See Johnson Memo at 2.

       Subsequently, Johnson was arrested in April, 2006, for trespass in Ann, Missouri, and was

sentenced to five days in custody. See PSR ¶ 28, at 6. In December, 2007, Johnson was convicted

of attempted possession with intent to distribute heroin. See PSR ¶ 29, at 6. He was released on

parole on September 9, 2011. See PSR ¶ 29, at 6. Then, on May 23, 2012, Johnson committed

“controlled substance/delivery/manufacture marijuana” in Detroit, Michigan. PSR ¶ 30, at 6. On

October 10, 2013, he received a sentence of six months in custody, with two years’ probation. See

PSR ¶ 30, at 6. He was released on probation, but during probation he “violated his terms of

probation and was ordered to attend anger management classes” in 2015. PSR ¶ 30, at 7.

       During his time on probation, Johnson cared for his aging parents, who are now deceased.

See Johnson Memo at 2. His mother died of cancer in 2013, which was “especially hard on him

because she had been a key source of support throughout his life.” Johnson Memo at 2. After his

mother’s death, Johnson moved in with his father, who struggled with heroin addiction. See

Johnson Memo at 2. Johnson made multiple unsuccessful attempts to stop his father from using

heroin. See Johnson Memo at 3-4. His father ultimately passed away, and Johnson moved to

Arizona, where he continued to struggle financially. See Johnson Memo at 4. On May 23, 2017,

sometime after his father’s death, Johnson smoked marijuana on a bus in Vinita, Oklahoma. See

PSR ¶ 31, at 7. Police searched Johnson’s bag, and located a firearm and two containers of


                                              -2-
          Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 3 of 46




marijuana. See PSR ¶ 31, at 7. Johnson was sentenced to “fifteen years custody, all suspended,”

and “two years probation.” PSR ¶ 31, at 7.

       Also in 2017, Johnson began a relationship with Kiarra Height, which was “a source of

pride and happiness for him, especially given the contrast with his previous marriage.” Johnson

Memo at 4. Johnson planned to have a family with Height, and they hoped to buy a trailer. See

Johnson Memo at 4. Consequently, “[w]hen Mr. Johnson received a call from an acquaintance

offering an opportunity to earn a few hundred dollars to transport drugs,” Johnson decided to

accept the offer to save money for a deposit on the trailer. Johnson Memo at 4.

       On January 5, 2018, Johnson, aged thirty-seven, was travelling on a Greyhound bus from

Phoenix, Arizona, to Joplin, Missouri, with a backpack. See PSR ¶ 8 at 3; Plea Agreement at 4.

The bus had a layover in Albuquerque, New Mexico. See PSR ¶ 8 at 3. Johnson got off the bus

during the stop, then re-boarded the bus, and took his seat. See Plea Agreement at 4. A Drug

Enforcement Administration (“DEA”) agent approached Johnson.               See PSR ¶ 8 at 3; Plea

Agreement at 4. After denying initially that he had any luggage with him, Johnson allowed the

agent to search his backpack. See PSR ¶ 8 at 3; Plea Agreement at 4. The agent found two bundles

of methamphetamine, amounting to 875 grams in total. See PSR ¶ 9 at 3; Plea Agreement at 4.

Johnson’s crime “was motivated by financial hardship and the expected benefit to him was

extremely limited.” Johnson Memo at 1. Specifically, Johnson expected to transport under two

pounds of methamphetamine for under $500.00. See Johnson Memo at 1; PSR ¶ 10 at 4

(explaining that Johnson was transporting the bag from Arizona to Phoenix because he was

“expecting to be paid $500 upon delivery of the contents”). Johnson pled guilty to “Possession

with Intent to Distribute 500 Grams and More of a Mixture or Substance Containing

Methamphetamine” under 21 U.S.C § 841(a)(1); § 841(b)(1)(A). PSR ¶ 3, at 3. There “is nothing

in this case or his criminal history to suggest that Mr. Johnson is a serious drug trafficker.” Johnson

Memo at 5. Moreover, Johnson has not been convicted of any violent offenses since age seventeen.

See Johnson Memo at 4.

                                PROCEDURAL BACKGROUND

       The United States Probation offices (“USPO”) filed the PSR on June 1, 2020. See PSR at

1. The PSR states that Johnson “is a career offender, therefore, the criminal history category is

VI.” PSR ¶ 34, at 7 (citing U.S.S.G. § 4B1.1(b)). The PSR explains that Johnson “has at least two


                                                 -3-
            Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 4 of 46




prior felony convictions of either a crime of violence or a controlled substance offense; therefore,

he is classified as a Career Offender.” PSR ¶ 11, at 16. Johnson filed Objections in response to

the PSR. See Objections at 1.

       1.       The Objections.

       In his Objections, Johnson disputes several conclusions in the PSR. See Objections at 1-

8. First, Johnson argues that his conviction for “assault excluding sexual (assault with intent to

murder)” and “felony firearm,” PSR ¶ 27, at 5, should not be counted, because he was seventeen

years old when he committed the offense, see Objections at 1. Johnson argues that this conviction

should only be counted “if he was released from custody within five years of the commencement

of the instant offense.” Objections at 1 (citing U.S.S.G. §§ 4A1.2(e)(3)-(4); 4A1.2(d)(2)). Johnson

notes that he was released from prison for the assault charges in 2011, and that the present offense

occurred in 2018. See Objections at 2. Johnson maintains, therefore, that his assault conviction

should “not be counted for purposes of criminal history and cannot be a predicate for a career

offender designation.” Objections at 2.

       Next, Johnson argues that his Michigan drug distribution convictions do not qualify as a

“‘controlled substance offense’” under the U.S.S.G. Objections at 3 (quoting United States v.

McKibbon, 878 F.3d 967, 971 (10th Cir. 2017)). The relevant provision states:

               The term “controlled substance offense” means an offense under federal or
       state law, punishable by imprisonment for a term exceeding one year, that prohibits
       the manufacture, import, export, distribution, or dispensing of a controlled
       substance (or a counterfeit substance) or the possession of a controlled substance
       (or a counterfeit substance) with intent to manufacture, import, export, distribute,
       or dispense.

U.S.S.G. § 4B1.2. Johnson asks the Court to apply a categorical analysis, and determine that,

because Michigan’s “statute of conviction encompasses a broader range of conduct than the

conduct described in section 4B1.2(b), then the state conviction does not meet the Guidelines’

definition and is not a categorical match.” Objections at 3. Johnson notes that he was convicted

in Michigan under Mich. Comp. Laws Ann. § 333.7401(2)(d)(iii) on two separate occasions. See

Objections at 3. The first incident involved heroin, and the second incident involved marijuana.

See Objections at 3. The state law at issue makes it a crime to “‘manufacture, create, deliver, or

possess with intent to manufacture, create, or deliver a controlled substance . . . .’” Objections at

4 (quoting Mich. Comp. Laws § 333.7401). Johnson argues that his convictions under Michigan



                                                -4-
            Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 5 of 46




law “fall outside the definition of controlled substance offense” in the U.S.S.G., and, therefore,

“those convictions cannot be career offender predicates.” Objections at 4.

       Likewise, Johnson argues that his attempt convictions, see PSR ¶¶ 29-30, at 6, are outside

the scope of the U.S.S.G.’s controlled substance offense definition, see Objections at 4. Johnson

contends that U.S.S.G. § 4B1.2(b)’s commentary “impermissibly expands the substantive

definition in the Guidelines.” Objections at 4. Johnson also notes that the United States Court of

Appeals for the Sixth Circuit and the United States Court of Appeals for the District of Columbia

Circuit have held “that the commentary’s inclusion of attempt crimes within the definition of

‘controlled substance offense’ is an impermissible addition to, rather than interpretation of, the

guideline.” Objections at 4-5 (citing United States v. Havis, 927 F.3d 382, 387 (6th Cir. 2019);

United States v. Winstead, 890 F.3d 1082, 1091 (D.C. Cir. 2018)). Johnson concludes that,

because U.S.S.G. § 4B1.2(b)’s text does not “include attempt crimes in the definition of controlled

substance offense, those convictions cannot serve as a career offender predicate.” Objections at 5.

       Last, Johnson contends that his conviction for Possession with Intent to Deliver Marijuana,

see PSR ¶ 30, at 6, is not a controlled substance offense under U.S.S.G. § 4B1.2(b), because

Michigan law at the time of his conviction criminalized hemp distribution, and the CSA, 21 U.S.C.

§ 802(6), does not, see Objections at 6. Johnson notes that, in a related case in the United States

Court of Appeals for the Tenth Circuit, see United States v. Cantu, 964 F.3d 924, 932 (10th Cir.

2020), the Tenth Circuit held that a similar state drug statute was “overbroad because it covered

substances not within the federal Controlled Substances Act.” Objections at 6-7. Similarly, here,

Johnson insists that the Michigan statute governing his conviction is “overbroad and cannot serve

as the predicate for a career offender designation.” Objections at 8.

       2.       The United States’ Sentencing Memorandum and Response to the Defendants’
                PSR Objections.

       The United States responds to the Objections, and asks the Court to sentence Johnson to

263 months imprisonment, and five years of supervised release. See United States Sentencing

Memorandum and Response to the Defendants’ PSR Objections at 1, filed August 17, 2020 (Doc.

110)(“Sentencing Memo”). First, the United States argues that Johnson’s assault conviction is a

qualifying offense under the career offender guideline, “because it is a 3 point offense that occurred

within 15 years of committing the current offense.” Sentencing Memo at 1. The United States



                                                -5-
          Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 6 of 46




insists that a 3-point offense “is included in the career offender determination so long as it occurred

within 15 years of the defendant’s release from prison, regardless of whether the defendant was

under the age of 18 at the time of the offense.” Sentencing Memo at 8. The United States also

acknowledges that the Michigan State statutory definitions of the offenses giving rise to Johnson’s

heroin and marijuana convictions do not match exactly the U.S.S.G.’s controlled substance offense

definition. See Sentencing Memo at 10. The United States argues, however, that because the

differing terms “are all synonyms,” Johnson’s heroin and marijuana convictions “clearly fall

within the scope of the Guidelines’ definition of a controlled substance offense.” Sentencing

Memo at 10-11.

       Next, the United States discusses United States v. Chavez, 660 F.3d 1215, 1228 (10th Cir.

2011)(“Chavez”). See Sentencing Memo at 11. The United States argues that, under Chavez,

Johnson’s heroin and marijuana convictions are controlled substance offenses, because “attempts

are included in the Guidelines’ definition of a controlled substance offense.” Sentencing Memo

at 11 (citing Babcock v. United States, No. 2:18-CV-819 TS, 2020 WL 30345, at *16-17 (D. Utah

Jan. 2, 2020)(Stewart, J.)). Next, the United States suggests that the Court should “use” CSA’s

“definition of a controlled substance in making its career offender determination.” Sentencing

Memo at 12-13. The United States notes that the Michigan statute under which Johnson was

convicted had the same definition of marijuana as the CSA at the time of the offense. See

Sentencing Memo at 13. The United States insists that, after Johnson committed the offense,

Congress amended the CSA definition to exclude hemp. See Sentencing Memo at 13 (citing 21

U.S.C. § 802(16)(B)). The United States explains:

       [I]f the Court decides to use the CSA definition in effect when Johnson committed
       the current offense, then there is a categorical match and the conviction qualifies
       under the career offender guideline. But if the Court decides to use the CSA
       definition in effect on the day of sentencing, then there is no categorical match
       because he could have been convicted of possessing hemp. Thus, the question
       before the Court is whether to apply the CSA definition of a controlled substance
       in effect at the time Johnson committed the instant offense or to apply the post-
       December 20, 2018 definition.

Sentencing Memo at 14 (citing United States v. House, No. CR 19-96-BLG-SPW, 2020 U.S. Dist.

LEXIS 139981 *7-11 (D. Mont. Aug. 5, 2020)(Waters, J.)). The United States asserts that, because

this issue is one of first impression, the Court must apply “‘the traditional tools of statutory

construction.’” Sentencing Memo at 15 (quoting FAA v. Cooper, 566 U.S. 284, 305 (2012)). The



                                                 -6-
            Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 7 of 46




United States also notes that the legislative history supports its interpretation of marijuana’s

definition. See Sentencing Memo at 17 (citing the Agricultural Improvement Act of 2018, P.L.

115-334, Title XII, § 12619(a) (“AIA”)). The United States notes that Congress amended the AIA

to allow farmers to produce hemp and not “to provide relief to criminals.” Sentencing Memo at

18. Consequently, the United States concludes that “the CSA definition of marijuana at the time

of the instant offense is a categorical match for Johnson’s 2013 marijuana conviction,” see PSR

¶ 30, at 6-7, “and that conviction is a qualifying offense,” Sentencing Memo at 18-19.

       Last, the United States provides its sentencing recommendation. See Sentencing Memo at

19 (citing 18 U.S.C. § 3553(a)). The United States acknowledges that, although Johnson’s first

conviction was a serious assault, it occurred over twenty years ago when Johnson was seventeen

years old. See Sentencing Memo at 19. Moreover, according to the United States, “his intervening

convictions appear to have been relatively minor offenses, including one for marijuana.”

Sentencing Memo at 19. Accordingly, the United States notes that, although “Johnson’s criminal

history and this conviction warrant a significant sentence, they also give pause to the conclusion

that an appropriate sentence is 22 years or more.” Sentencing Memo at 19-20. Still, the United

States observes that Johnson was convicted in 2017 “for having a gun and drugs on a bus -- a

strikingly similar offense to the one here.” Sentencing Memo at 20. In that case, the Craig County

District Court in Vinita, Oklahoma, suspended Johnson’s fifteen-year sentence. See Sentencing

Memo at 20. The United States argues that Johnson’s suspended sentence “was a gift and it should

have been very clear to Johnson that if he ever got caught again, the punishment would be

significant.” Sentencing Memo at 20. The United States therefore contends that Johnson “quickly

threw away his second chance” and thus should receive a sentence at “the low end of the

guideline.” Sentencing Memo at 20. The United States also suggests that, “if the Court feels

Johnson’s sentence is too strong given the other factors,” then the Court should “vary downward

no more than three levels.” Sentencing Memo at 20.

       3.       The PSR Addendum.

       The USPO responds to the Objections and rejects all of Johnson’s arguments. See

Addendum to the PSR at 1-3, filed August 18, 2020 (Doc. 111)(“PSR Addendum”). First, the

USPO explains that Johnson’s assault conviction qualifies as an adult conviction, although he was

seventeen when he committed the offense, because “he was charged and convicted in an adult state


                                              -7-
            Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 8 of 46




court (rather than a juvenile court).” PSR Addendum at 1. Moreover, the USPO contends that,

because Johnson was released in 2011 from custody for the assault charges, and committed the

offense at issue in 2018, the “time frame is within the 15 years requirement,” and therefore “the

application of U.S.S.G. § 4A1.1(a) and U.S.S.G. § 4B1.1 will remain unchanged at this time.”

PSR Addendum at 2.

       Second, the USPO addresses Johnson’s argument that Michigan’s drug distribution statute

criminalizes conduct beyond the U.S.S.G’s definition of “controlled substance offense.” PSR

Addendum at 2 (citing U.S.S.G. § 4B1.2(b)). The USPO maintains that “deliver” in the Michigan

statute “plainly falls within the meaning of ‘distribute’” in the U.S.S.G. PSR Addendum at 2 (no

citation for quotation).     Further, the USPO notes that the U.S.S.G. “make clear controlled

substance offenses include attempts to commit a controlled substance offense.” PSR Addendum

at 3. The USPO, therefore, declines to change Johnson’s designation as a Career Offender. See

PSR Addendum at 3.

       4.        Johnson’s Sentencing Memorandum.

       Johnson submits a Sentencing Memorandum urging the Court to sentence him to 120

months imprisonment. See Johnson Memo at 1. Johnson insists that his sentence under the

U.S.S.G. is “dramatically at odds with the seriousness of his offense and his criminal history.”

Johnson Memo at 1. He maintains that a ten-year sentence “would be sufficient punishment . . . in

this case, and any longer sentence would be longer than necessary.” Johnson Memo at 5.

       5.        The Hearing.

       The Court held a hearing on the Objections on September 30, 2020. See Clerks’ Minutes

at 1, filed September 30, 2020 (Doc. 121). First, the Court asked Johnson whether all “the

remaining objections go to the calculation of the Guidelines sentence,” and Johnson agreed. Draft

Transcript of Hearing at 3:18-22 (taken September 30, 2020)(Court, Erickson)(“Tr.”).1 Johnson

noted that he objects to the Court considering his assault conviction, because it occurred before he

was eighteen. See Tr. at 7:16-19 (Erickson). Johnson also discussed Application Note 1 to

U.S.S.G. § 4A1.2,2 which he contends “says that for all the offenses that a person is convicted of,


       1
        The Court’s citations to the transcript of the hearing refer to the court reporter’s original,
unedited version. Any final transcript may contain slightly different page and/or line numbers.
       2
           Application note 7 states:


                                                -8-
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 9 of 46




commits prior to the age of eighteen, the time period of applicability is five years.” Tr. at 8:3-16

(Erickson). Johnson emphasized that Application Note 1 applies to all offenses committed before

the age of eighteen, regardless whether a juvenile is convicted as an adult. See Tr. at 8:18-25

(Erickson). Johnson continued that he was released from custody relating to the assault charges

more than five years ago, and, therefore, argued that the assault conviction should neither (i) be

counted towards his criminal history score; nor (ii) be used as a predicate for the Career Offender

designation. See Tr. at 9:1-17 (Erickson). The United States responded, emphasizing U.S.S.G.

§ 4A1.2(d)(1), which states: “If the defendant was convicted as an adult and received a sentence

of imprisonment exceeding one year and one month, add 3 points under § 4A1.1(a) for each such

sentence.” U.S.S.G. § 4A1.2(d)(1). See Tr. at 10:1-5 (Pfizenmayer). The USPO observed that

Johnson was convicted as an adult, “and he received a sentence in excess of 13 months, and

therefore the provisions of the 15-year time period as outlined in U.S.S.G. § 4A1.1(A) apply.” Tr.

at 11:16-20 (Borland). Johnson urged the Court to “defer to the application note, which says that

the provision applies to all offenses committed prior to age 18.” Tr. at 12:16-23 (Erickson). The

Court asked Johnson if he would like to argue his second objection, and Johnson said he did not

“have anything to add about that.” Tr. at 14:14-18 (Erickson). Johnson conceded his third

objection, acknowledging that the “Court has controlling authority about that via Chavez,” 660

F.3d at 1228, which contradicts his position in the Objections. Tr. at 14:14-18 (Erickson).

       Last, Johnson explained the background to his fourth objection:

              The basic story is that at the time that Mr. Johnson was committed that
       offense and he was convicted of it, the Michigan statute criminalized possession
       and distribution of hemp. Subsequent to that the AIA was passed, changing the
       Controlled Substance Act, eliminating hemp from the controlled substances list.
       The effect of this is that when the Court applies its categorical analysis of the
       marijuana offense, it’s now in a situation where it compares the Michigan statute




               Offenses Committed Prior to Age Eighteen. Section 4A1.2(d) covers
       offenses committed prior to age eighteen. Attempting to count every juvenile
       adjudication would have the potential for creating large disparities due to the
       differential availability of records. Therefore, for offenses committed prior to age
       eighteen, only those that resulted in adult sentences of imprisonment exceeding one
       year and one month, or resulted in imposition of an adult or juvenile sentence or
       release from confinement on that sentence within five years of the defendant’s
       commencement of the instant offense are counted. To avoid disparities from
       jurisdiction to jurisdiction in the age at which a defendant is considered a
       “juvenile,” this provision applies to all offenses committed prior to age eighteen.

U.S.S.G. § 4A1.2, Application Note 7 (bold in original).

                                               -9-
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 10 of 46




        that criminalizes hemp to the current Controlled Substances Act, which does not
        criminalize hemp. The result is that the Michigan statute is overbroad.

Tr. at 14:20-15:7 (Erickson). Johnson noted that he agrees with the United States that the Court

should examine whether the CSA criminalizes a particular controlled substance. See Tr. at 15:8-

21 (Erickson)(citing United States v. Abdeljawad, 794 F. App’x 745 (10th Cir. 2019)). Johnson

also contended that the United States agrees that the “Michigan statute is overbroad relative to the

current” CSA. Tr. at 15:22-24 (Erickson). Johnson stated that his primary disagreement with the

United States regarding his fourth objection is whether “the Court is comparing the old statute in

Michigan with . . . all federal statutes prior to the AIA, or is it comparing it to the present day”

CSA. Tr. at 15:22-24 (Erickson). Johnson suggested that United States v. Cantu, 964 F.3d at 928,

addresses a similar issue in the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e) context.

See Tr. at 17:1-12 (Erickson). Johnson continued that, in United States v. Cantu, the Tenth Circuit

“compared the old state statute with the present day federal statute,” as Johnson asks the Court to

do here. Tr. at 17:13-23 (Erickson). Moreover, Johnson insisted that United States v. Miller, No.

18-cr-6, 2020 WL 4812711, at *7 (W.D. Pa. Aug. 19, 2020), also supports his argument that the

Court should evaluate the current CSA. See Tr. at 19:1-9 (Erickson). Accordingly, Johnson

concluded that, because the “Michigan statute is overbroad,” it “cannot be a predicate for the

Career Offender designation.” Tr. at 19:13-18 (Erickson).

        Next, the United States provided the Court with its timeline of the Michigan and federal

statutes at issue:

                For context, I’ll give you a brief timeline and that is the defendant was
        convicted in Michigan of a marijuana offense in 2013. At that point in time, the
        federal and the state of Michigan definition of marijuana included hemp. Then, on
        January 5, 2018, the defendant committed the current act, the current crimes for
        which he was convicted. At that point in time the definitions were still the same.
        So both the state and the federal definitions included hemp in the definition of
        marijuana. After the defendant committed the current crime, on December 20,
        2018, the Agricultural Improvement Act amended the federal definition of
        marijuana to exclude hemp.

Tr. at 20:2-16 (Pfizenmayer).

        The United States explained that the U.S.S.G. does not define directly a controlled

substance offense. See Tr. at 20:20-25 (Pfizenmayer). Specifically, the United States observed,

the Guidelines “define what acts qualify, but not what substance qualifies.” Tr. at 20:20-25

(Pfizenmayer). The United States argued, therefore, that, in the Tenth Circuit, courts must apply



                                               - 10 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 11 of 46




the CSA’s definitions of controlled substances. See Tr. at 20:25-21:23 (Pfizenmayer). The United

States continued that U.S.S.G. § 4B1.1 “make[s] it very clear . . . that the relevant time period for

evaluating whether or not a person is a career offender is at the time . . . the defendant committed

the current crime for which he pled guilty.” Tr. at 21:1-16 (Pfizenmayer). In this case, therefore,

the United States argued that “the federal definition matched up with the state definition” and that

“it qualifies as a career offender offense.” Tr. at 21:11-17 (Pfizenmayer). The United States also

noted that the AIA does not mention specifically retroactive application. See Tr. at 21:1-16

(Pfizenmayer). Johnson responded that there is no precedent “for the Court doing the categorical

analysis using essentially two statutes.” Tr. at 24:14-19 (Erickson). Johnson concluded that

“nothing about” the U.S.S.G. “directs the Court in any kind of clear way that it’s supposed to be

looking at this statute in a historical way.” Tr. at 26:1-10 (Erickson).

       6.      The First Notice of Supplemental Authority.

       On September 30, 2020, Johnson filed his first Notice of Supplemental Authority. See

Notice of Supplemental Authority, filed September 30, 2020 (Doc. 120)(“First Supp. Auth.”).

Johnson notifies the Court about a recent decision in the Western District of Pennsylvania, United

States v. Miller, 2020 WL 4812711. See First. Supp. Auth. at 1. Johnson contends that, in this

case, “[t]he court applied the categorical analysis and compared the 2008 Pennsylvania statute with

the Controlled Substances Act at the time of sentencing.” First Supp. Auth. at 2. He insists that

this case “supports Mr. Johnson’s objection to paragraph 30 of the PSR, regarding his 2013

conviction for distribution of marijuana.” First. Supp. Auth. at 1.

       7.      The Letter.

       On December 15, 2020, Johnson filed a letter with the Court asking for the Court to

sentence him as soon as possible. See Letter at 1, filed December 15, 2020 (Doc. 124). He also

asked that he be transferred “to a facility in Arizona close to my loved ones and significant other.”

See Letter at 3.

       8.      The Second Notice of Supplemental Authority.

       On December 21, 2020, Johnson filed a second Notice of Supplemental Authority. See

Notice of Supplemental Authority, filed December 21, 2020 (Doc. 125)(“Second Supp. Auth.”).

Johnson notifies the Court about a recent decision in the United States Court of Appeals for the

Ninth Circuit, United States v. Bautista, 982 F.3d 563 (9th Cir. 2020). Second Supp. Auth. at 1.


                                               - 11 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 12 of 46




Johnson contends that the issue in United States v. Bautista is “extremely similar to one before this

Court.” Second Supp. Auth. at 2. Specifically, Johnson maintains that the Ninth Circuit reversed

the district court because “the Guidelines require the sentencing court to decide whether a prior

offense qualifies as a ‘controlled substance offense’ at the time of sentencing.” Second Supp.

Auth. at 2 (quoting United States v. Bautista, 982 F.3d at 563). Accordingly, Johnson asks the

Court to consider United States v. Bautista as persuasive authority.

                    RELEVANT LAW REGARDING THE GUIDELINES

       In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court of the United States

of America severed the mandatory provisions from the Sentencing Reform Act, Pub. L. No.

98-473, 98 Stat. 1976, thus making Guidelines sentencing ranges effectively advisory. 543 U.S.

at 261. In excising the two sections, the Supreme Court left the remainder of the Sentencing

Reform Act intact, including 18 U.S.C. § 3553: “Section 3553(a) remains in effect, and sets forth

numerous factors that guide sentencing. Those factors in turn will guide appellate courts, as they

have in the past, in determining whether a sentence is unreasonable.” United States v. Booker,

543 U.S. at 261.

       Congress has directed sentencing courts to impose a sentence “sufficient, but not greater

than necessary” to comply with four statutorily defined purposes enumerated in 18

U.S.C. § 3553(a)(2):

       (A)     to reflect the seriousness of the offense, to promote respect for the law, and
       to provide just punishment for the offense;

       (B)      to afford adequate deterrence to criminal conduct;

       (C)      to protect the public from further crimes of the defendant; and

       (D)   to provide the defendant with needed educational or vocational training,
       medical care, or other correctional treatment in the most effective manner . . . .

18 U.S.C. § 3553(a)(2)(A)-(D).

       [A] defendant who has been found guilty of an offense described in any Federal
       statute . . . shall be sentenced in accordance with the provisions of this chapter so
       as to achieve the purposes set forth in subparagraphs (A) through (D) of section
       3553(a)(2) to the extent that they are applicable in light of all the circumstances of
       the case.

18 U.S.C. § 3551. To achieve these purposes, § 3553(a) directs sentencing courts to consider:

(i) the Guidelines; (ii) the nature of the offense and of the defendant’s character; (iii) the available

sentences; (iv) the policy favoring uniformity in sentences for defendants who commit similar


                                                 - 12 -
            Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 13 of 46




crimes; (v) the need to provide restitution to victims; and (vi) any pertinent United States

Sentencing Commission policy statements in effect on the date of sentencing. See 18 U.S.C.

§ 3553(a)(1), (3)-(7).

        Although the Guidelines are no longer mandatory, both the Supreme Court and the United

States Court of Appeals for the Tenth Circuit have clarified that, while the Guidelines are one of

several factors which § 3553(a) enumerates, they are entitled to careful consideration. See Rita v.

United States, 551 U.S. 338, 349 (2007)(“The Guidelines as written reflect the fact that the

Sentencing Commission examined tens of thousands of sentences and worked with the help of

many others in the law enforcement community over a long period of time in an effort to fulfill

[its] statutory mandate.”); United States v. Cage, 451 F.3d 585, 593 (10th Cir. 2006)(describing

the Guidelines as more than “just one factor among many”). They are significant, because “the

Guidelines are an expression of popular political will about sentencing that is entitled to due

consideration . . . .”   United States v. Cage, 451 F.3d at 593 (internal quotation marks

omitted)(quoting United States v. Terrell, 445 F.3d 1261, 1265 (10th Cir. 2006)). A reasonable

sentence is one that also “avoid[s] unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a). See United States

v. Booker, 543 U.S. at 261-62.

        The Tenth Circuit has “joined a number of other circuits in holding that a sentence within

the applicable Guidelines range is presumptively reasonable.” United States v. Terrell, 445 F.3d

1261, 1264 (10th Cir. 2006), overruled on other grounds by Rita v. United States, 551 U.S. at 349,

as recognized in United States v. Zamora-Solorzano, 528 F.3d 1247, 1251 n.3 (10th Cir. 2008).

This presumption, however, is an appellate presumption, and not one that the trial court can or

should apply. See Gall v. United States, 552 U.S. 38, 46-47 (2007); Kimbrough v. United States,

552 U.S. 85, 90-91 (2007); Rita v. United States, 551 U.S. at 351. Instead, the trial court must

undertake the § 3553(a) balancing of factors without any presumption in favor of the advisory3



        Attorneys and courts often say that the “Guidelines” are advisory, but it appears more
        3

appropriate to say that the resulting Guidelines ranges are advisory. Gall v. United States, 552
U.S. at 46 (“As a result of our decision [in United States v. Booker], the Guidelines are now
advisory . . . .”); United States v. Leroy, 298 F. App’x 711, 712 (10th Cir.
2008)(unpublished)(“[T]he Guidelines are advisory, not mandatory.”); United States v. Sells, 541
F.3d 1227, 1237 (10th Cir. 2008)(“[T]he sentence ultimately imposed by the district court was
based on a correctly calculated Guidelines range, a stated consideration of the § 3553(a) factors,


                                              - 13 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 14 of 46




Guidelines sentence. See Rita v. United States, 551 U.S. at 351; Gall v. United States, 552 U.S.

at 46-47; Kimbrough v. United States, 552 U.S. at 90-91.

             While the Supreme Court’s decision in United States v. Booker has given the
       sentencing court discretion that it did not have earlier, the sentencing court’s first
       task remains to accurately and correctly determine the advisory-guideline sentence.
       Thus, before the sentencing court takes up a defendant’s Booker arguments, the
       sentencing court must first determine whether the defendant is entitled to downward
       departures. The sentencing court may, however, also use these same departure



and an understanding that the Guidelines are advisory.”). The Court must consider the Guidelines,
see Gall v. United States, 552 U.S. at 46 (“It is . . . clear that a district judge must give serious
consideration to the extent of any departure from the Guidelines . . . .”), and must accurately
calculate the Guidelines range, see Gall v. United States, 552 U.S. at 49 (“[A] district court should
begin all sentencing proceedings by correctly calculating the applicable Guidelines range.”). The
Court is not mandated, however, to apply a sentence within the calculated Guidelines range. See
United States v. Sierra-Castillo, 405 F.3d 932, 936 n.2 (10th Cir. 2005)(“[D]istrict courts post-
Booker have discretion to assign sentences outside of the Guidelines-authorized range . . . .”).
Accord United States v. Chavez-Rodarte, No. CR 08-2499 JB, 2010 WL 3075285, at *2-3 (D.N.M.
July 16, 2010)(Browning, J.).

       The Court must adhere to the following three-step sequence when sentencing a
       criminal defendant: first, determining the appropriate sentencing range on the basis
       of Guidelines’ chapters 2 through 4; next, applying Guidelines-contemplated
       departures based on parts 5H and 5K; and, only then, varying from the Guidelines
       framework on the basis of the § 3553(a) factors taken as a whole. The Court must
       follow this sequence, because: (i) the Guidelines expressly provide for it, and courts
       must still consult the Guidelines, even if they will subsequently vary from them in
       the third step of the sequence; and (ii) adherence to this sequence is the only way
       to give effect to 18 U.S.C. § 3553(e).

       ....

       The Supreme Court held in United States v. Booker that “district courts, while not
       bound to apply the Guidelines, must consult those Guidelines and take them into
       account when sentencing,” 543 U.S. at 264, but further expounded in Kimbrough
       v. United States, 552 U.S. 85 (2007), that “courts may vary [from the Guidelines
       ranges] based solely on policy considerations, including disagreements with the
       Guidelines,” 552 U.S. at 101 (alteration in original)(internal quotation marks
       omitted). In theory, this freedom could mean that a district court may excise
       individual portions of the Guidelines along the way as it performs an otherwise by-
       the-book Guidelines analysis, end up with a sentence with built-in variances, and
       never even know what sentence a true, rigid Guidelines application would yield. In
       practice, however, appellate courts expect district courts to first obtain the true
       Guidelines’ sentence range and circumscribe their United States v. Booker-granted
       authority to post-Guidelines analysis “variances.” Irizarry v. United States, 553
       U.S. 708, 710-16 (2008). A district court that attempts to vary from
       U.S.S.G. § 1B1.1’s basic sequence most likely acts procedurally unreasonably. See
       Gall v. United States, 552 U.S. 38, 51 (2007)(holding that a sentence is procedurally
       reasonable if “the district court committed no significant procedural error, such as
       failing to calculate (or improperly calculating) the Guidelines range, treating the
       Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a
       sentence based on clearly erroneous facts, or failing to adequately explain the
       chosen sentence” (emphasis added)).

United States v. Nolf, 30 F. Supp. 3d                   1200,   1222-24,     (D.N.M.     June    20,
2014)(Browning, J.)(emphasis in original).

                                               - 14 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 15 of 46




       factors in the Booker calculus, even if the court does not grant a downward
       departure.

United States v. Apodaca-Leyva, No. CR 07-1479 JB, 2008 WL 2229550, at *6 (D.N.M. Feb. 13,

2008)(Browning, J.). The Supreme Court has recognized, however, that sentencing judges are “in

a superior position to find facts and judge their import under § 3553(a) in each particular case.”

Kimbrough v. United States, 552 U.S. at 89. Applying § 3553(a)’s factors, the Court has

concluded that the case of an illegal immigrant who re-entered the United States to provide for his

two children and two siblings was not materially different from other re-entry cases, and, thus, no

variance from the Guidelines sentence was warranted. See United States v. Almendares-Soto, No.

CR 10-1922 JB, 2010 WL 5476767, at *12 (D.N.M. Dec. 14, 2010)(Browning, J.).

                         LAW REGARDING CAREER OFFENDERS

       The Sentencing Guidelines authorize an increase in the criminal history category if the

defendant is identified as a “career offender.” United States v. Thyberg, No. 10-196 JAP, 2016

WL 8914537, at *2 (D.N.M. Oct. 6, 2016)(Parker, J.), report and recommendation adopted, No.

10-196 JAP, 2016 WL 8919405 (D.N.M. Dec. 5, 2016). The Sentencing Guidelines provide:

               A defendant is a career offender if (1) the defendant was at least eighteen
       years old at the time the defendant committed the instant offense of conviction; (2)
       the instant offense of conviction is a felony that is either a crime of violence or a
       controlled substance offense; and (3) the defendant has at least two prior felony
       convictions of either a crime of violence or a controlled substance offense.

U.S.S.G. § 4B1.1. The Sentencing Guidelines define “two prior felony convictions” as

                (c) The term “two prior felony convictions” means (1) the defendant
       committed the instant offense of conviction subsequent to sustaining at least two
       felony convictions of either a crime of violence or a controlled substance offense
       (i.e., two felony convictions of a crime of violence, two felony convictions of a
       controlled substance offense, or one felony conviction of a crime of violence and
       one felony conviction of a controlled substance offense), and (2) the sentences for
       at least two of the aforementioned felony convictions are counted separately under
       the provisions of § 4A1.1(a), (b), or (c). The date that a defendant sustained a
       conviction shall be the date that the guilt of the defendant has been established,
       whether by guilty plea, trial, or plea of nolo contendere.

U.S.S.G. § 4B1.2 (bold in original). The Sentencing Guidelines further state that “a diversionary

disposition is counted only where there is a finding or admission of guilt in a judicial proceeding.”

Application Note 3 to U.S.S.G. § 4A1.1.

            LAW REGARDING RELEVANT CONDUCT FOR SENTENCING

       In calculating an appropriate sentence, the Guidelines consider a defendant’s “offense of

conviction and all relevant conduct under § 1B1.3 (Relevant Conduct) unless a different meaning


                                               - 15 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 16 of 46




is specified or is otherwise clear from the context.” U.S.S.G. § 1B1.1, n.1(H). In United States v.

Booker, the Supreme Court notes:

       Congress’ basic statutory goal -- a system that diminishes sentencing disparity --
       depends for its success upon judicial efforts to determine, and to base punishment
       upon, the real conduct that underlies the crime of conviction. That determination
       is particularly important in the federal system where crimes defined as, for example,
       “obstruct[ing], delay[ing], or affect[ing] commerce or the movement of any article
       or commodity in commerce, by . . . extortion,” . . . can encompass a vast range of
       very different kinds of underlying conduct.

543 U.S. at 250-51 (emphasis in original)(quoting 18 U.S.C. § 1951(a)). The Supreme Court’s

reasoning in United States v. Booker suggests that the consideration of real conduct is necessary

to effectuate Congress’ purpose in enacting the Guidelines.

       Section 1B1.3(a) provides that the base offense level under the Guidelines “shall be

determined” based on the following:

       (1)

               (A)    all acts and omissions committed, aided, abetted, counseled,
               commanded, induced, procured, or willfully caused by the
               defendant; and

               (B)     in the case of a jointly undertaken criminal activity (a
               criminal plan, scheme, endeavor, or enterprise undertaken by the
               defendant in concert with others, whether or not charged as a
               conspiracy), all reasonably foreseeable acts and omissions of others
               in furtherance of the jointly undertaken criminal activity, that
               occurred during the commission of the offense of conviction, in
               preparation for that offense, or in the course of attempting to avoid
               detection or responsibility for that offense;

       (2)    solely with respect to offenses of a character for which § 3D1.2(d) would
       require grouping of multiple counts, all acts and omissions described in
       subdivisions (1)(A) and (1)(B) above that were part of the same course of conduct
       or common scheme or plan as the offense of conviction;

       (3)     all harm that resulted from the acts and omissions specified in subsections
       (a)(1) and (a)(2) above, and all harm that was the object of such acts and omissions;
       and

       (4)     any other information specified in the applicable guideline.

U.S.S.G. § 1B1.3(a)(1)-(4). The court may consider, as relevant conduct, actions that have not

resulted in a conviction. Pursuant to § 6A1.3’s commentary, evidentiary standards lower than

beyond a reasonable doubt are permitted to show relevant conduct. The court may rely upon

reliable hearsay, so long as the evidence meets the preponderance-of-the-evidence standard. See

United States v. Vigil, 476 F. Supp. 2d 1231, 1245 (D.N.M. 2007)(Browning, J.), aff’d, 523 F.3d

1258 (10th Cir. 2008). Accord United States v. Schmidt, 353 F. App’x 132, 135 (10th Cir.



                                              - 16 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 17 of 46




2009)(unpublished)(“The district court’s determination of ‘relevant conduct’ is a factual finding

subject to a preponderance of the evidence standard, and clear error review.”). The evidence and

information upon which the court relies, however, must have sufficient indicia of reliability. See

U.S.S.G. § 6A1.3 (“In resolving any dispute concerning a factor important to the sentencing

determination, the court may consider relevant information without regard to its admissibility

under the rules of evidence applicable at trial, provided that the information has sufficient indicia

of reliability to support its probable accuracy.”).

       Supreme Court precedent on relevant conduct consists primarily of two cases: Witte v.

United States, 515 U.S. 389 (1995), and United States v. Watts, 519 U.S. 148 (1997). In Witte v.

United States, the Supreme Court upheld the use of uncharged conduct at sentencing against a

double-jeopardy challenge. See 515 U.S. at 404-06. The defendant in Witte v. United States had

been involved in an unsuccessful attempt to import marijuana and cocaine into the United States

in 1990, and in an attempt to import marijuana in 1991. See 515 U.S. at 392-93. In March, 1991,

a federal grand jury indicted the defendant for attempting to possess marijuana with intent to

distribute in association with the defendant’s latter attempt to import narcotics. See 515 U.S.

at 392-93. At sentencing, the district court concluded that, because the 1990 attempt was part of

the continuing conspiracy, it was relevant conduct under U.S.S.G. § 1B1.3, and thus calculated the

defendant’s base offense level based on the aggregate amount of drugs involved in both the 1990

and 1991 episodes. See 515 U.S. at 394.

       In September, 1992, a second federal grand jury indicted the defendant for conspiring and

attempting to import cocaine in association with his activities in 1990. See 515 U.S. at 392-93.

The defendant moved to dismiss the indictment, contending that he had already been punished for

the cocaine offenses, because the court had considered those offenses relevant conduct at the

sentencing for the 1991 marijuana offense. See 515 U.S. at 395. The district court agreed and

dismissed the indictment, holding that punishment for the cocaine offenses would violate the

prohibition against multiple punishments in the Double Jeopardy Clause of the Fifth Amendment

to the Constitution. See 515 U.S. at 395. The United States Court of Appeals for the Fifth Circuit

reversed and held that “the use of relevant conduct to increase the punishment of a charged offense

does not punish the offender for the relevant conduct.” United States v. Witte, 25 F.3d 250, 258

(5th Cir. 1994). In reaching this holding, the Fifth Circuit acknowledged that its conclusion was


                                                - 17 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 18 of 46




contrary to other United States Courts of Appeals opinions, including a Tenth Circuit opinion, that

had previously considered this question. See 25 F.3d at 255 n.19 (citing United States v. Koonce,

945 F.2d 1145 (10th Cir. 1991)).

       The Supreme Court granted certiorari to resolve the conflict between the Courts of Appeals

and affirmed the Fifth Circuit decision. See Witte v. United States, 515 U.S. at 395. In holding

that a district court’s consideration of the defendant’s relevant conduct did not punish the

defendant for that conduct, the Supreme Court concluded that “consideration of information about

the defendant’s character and conduct at sentencing does not result in ‘punishment’ for any offense

other than the one of which the defendant was convicted.” 515 U.S. at 401. The Supreme Court

reasoned that sentencing courts had always considered relevant conduct and “the fact that the

sentencing process has become more transparent under the Guidelines . . . does not mean that the

defendant is now being punished for uncharged relevant conduct as though it were a distinct

criminal offense.” 515 U.S. at 402. Sentencing enhancements do not punish a defendant for

uncharged offenses; rather, they reflect Congress’ policy judgment “that a particular offense

should receive a more serious sentence within the authorized range if it was either accompanied

by or preceded by additional criminal activity.” 515 U.S. at 403.

       In United States v. Watts, the Supreme Court, in a per curiam opinion, relied upon Witte

v. United States and upheld, against a double-jeopardy challenge, a sentencing judge’s use of

conduct for which the defendant had been acquitted. See United States v. Watts, 519 U.S. at 149.

The Supreme Court noted that its conclusion was in accord with every United States Court of

Appeals -- other than the Court of Appeals for the Ninth Circuit -- and that each had previously

held that a sentencing court may consider conduct for which the defendant had been acquitted, if

the government establishes that conduct by a preponderance of the evidence. See 519 U.S. at 149

(citing United States v. Coleman, 947 F.2d 1424, 1428-29 (10th Cir. 1991)). The Supreme Court

began its analysis with 18 U.S.C. § 3661: “No limitation shall be placed on the information

concerning the background, character, and conduct of a person convicted of an offense which a

court of the United States may receive and consider for the purpose of imposing an appropriate

sentence.” United States v. Watts, 519 U.S. at 151 (quoting 18 U.S.C. § 3661). According to the

Supreme Court, 18 U.S.C. § 3661 codifies “the longstanding principle that sentencing courts have

broad discretion to consider various kinds of information” and that “the Guidelines did not alter


                                              - 18 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 19 of 46




this aspect of the sentencing court’s discretion.” United States v. Watts, 519 U.S. at 151-52.

       Tenth Circuit caselaw now adheres closely to the Supreme Court’s results in Witte v.

United States and United States v. Watts. See United States v. Andrews, 447 F.3d 806, 810 (10th

Cir. 2006)(applying Witte v. United States’ holding to affirm that a career-offender enhancement

does not violate the Fifth Amendment’s Double Jeopardy Clause). In United States v. Banda, 168

F. App’x 284 (10th Cir. 2006)(unpublished), the Tenth Circuit rejected a defendant’s argument

that it was “structural error” for a district court to find sentencing factors “by a preponderance of

the evidence rather than the jury applying a beyond-a-reasonable-doubt standard.” 168 F. App’x

at 290. The Tenth Circuit explained that “‘[i]t is now universally accepted that judge-found facts

by themselves do not violate the Sixth Amendment. Instead, the constitutional error was the

court’s reliance on judge-found facts to enhance the defendant’s sentence mandatorily.’” 168 F.

App’x at 290 (quoting United States v. Lauder, 409 F.3d 1254, 1269 (10th Cir. 2005)).

       In United States v. Coleman, the defendant appealed the district court’s sentence

enhancement for firearms possession after he was convicted of conspiracy to possess and

possession of a controlled substance with intent to distribute but was acquitted of using or carrying

a firearm during and in relation to a drug trafficking crime. See 947 F.2d at 1428. The Tenth

Circuit acknowledged that courts had taken various positions on whether a sentence may be

enhanced for firearms possession despite a defendant’s acquittal on firearms charges. See 947

F.2d at 1428-29 (citing United States v. Duncan, 918 F.2d 647, 652 (6th Cir. 1990)(“[A]n acquittal

on a firearms carrying charge leaves ample room for a district court to find by the preponderance

of the evidence that the weapon was possessed during the drug offense.”); United States v.

Rodriguez, 741 F. Supp. 12, 13-14 (D.D.C. 1990)(Green, J.)(refusing to apply 2-level

enhancement for firearms possession, because “[t]o add at least 27 months to the sentence for a

charge of which the defendant was found not guilty violates the constitutional principle of due

process and the ban against double jeopardy”)).

       Without discussion related to the standard of proof a sentencing court should use to make

factual findings, the Tenth Circuit held that the district court did not err in enhancing the

defendant’s sentence for possession of a firearm. See United States v. Coleman, 947 F.2d at 1429.

The Tenth Circuit based its conclusion on evidence that: (i) individuals at the arrest scene handled

the weapons at will; (ii) the weapons were handled at will by individuals who lived at the house;


                                               - 19 -
           Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 20 of 46




and (iii) the weapons were kept for the protection of conspiracy participants and the narcotics

involved. See 947 F.2d at 1429. The Tenth Circuit summarized that, in reviewing relevant federal

case law, it found “persuasive the decisions that have allowed a sentencing court to consider trial

evidence that was applicable to a charge upon which the defendant was acquitted.” 947 F.2d

at 1429.

       Relatedly, in United States v. Washington, the defendant argued that the United States

needed to prove drug quantities used as relevant conduct to establish a defendant’s offense level

by clear-and-convincing evidence, rather than by a preponderance of the evidence. See 11 F.3d at

1512. The defendant objected to his sentencing, because the drug quantity that the district court

considered as relevant conduct, and which the court found by a preponderance of the evidence,

increased his Guidelines sentencing range from 210-262 months to life in prison. See 11 F.3d

at 1515. The defendant argued “that because the additional drug quantities effectively resulted in

a life sentence a higher standard of proof should be required.” 11 F.3d at 1515. Although the

Tenth Circuit in United States v. Washington “recognize[d] the strong arguments that relevant

conduct causing a dramatic increase in sentence ought to be subject to a higher standard of proof,”

it held that “the Due Process Clause does not require sentencing facts in the ordinary case to be

proved by more than a preponderance standard.”           11 F.3d at 1516 (citing McMillan v.

Pennsylvania, 477 U.S. 79, 84 (1986)). See United States v. Sangiovanni, 2014 WL 4347131,

at *22-26 (concluding that a sentencing court can cross reference from the Guidelines that

correspond to the defendant’s crime of conviction to the Guidelines for another, more harshly

punished crime, if it can be established by a preponderance of the evidence that the defendant

committed the more serious crime); United States v. Cervantes-Chavez, 59 F. Supp. 3d 1295,

1314-15 (D.N.M. 2014)(Browning, J.)(cross-referencing from the guideline for being an illegal

alien in possession of a firearm to the drug-possession guideline after finding by a preponderance

of the evidence that the defendant committed a drug-possession crime).

       The Court previously has held that it may consider a defendant’s refusal to answer

questions for the PSR, while not drawing an adverse inference from the refusal. See United States

v. Goree, No. CR 11-0285 JB, 2012 WL 592869, at *11 (D.N.M. 2012)(Browning, J.). The Court

also has held that, although it can consider a defendant’s silence about information regarding

herself or others engaging in criminal conduct, it will not rely on that silence to increase the


                                              - 20 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 21 of 46




defendant’s sentence. See United States v. Chapman, No. CR 11-0904 JB, 2012 WL 2574814, at

*13 n.5 (D.N.M. 2012)(Browning, J.). Finally, the Court has held that a defendant’s “aggression

towards other individuals, and the murder he may have attempted to orchestrate while

incarcerated” is relevant information which the Court can consider in fashioning a proper sentence.

United States v. Romero, No. CR 09-1253 JB 2012 WL 6632493, at *23 (D.N.M. Dec. 6,

2012)(Browning, J.). See United States v. Tapia, No. CR 12-3012 JB, 2017 WL 6417610, at *10-

15 (D.N.M. Dec. 14, 2017)(Browning, J.).

               LAW REGARDING CALCULATING CRIMINAL HISTORY

       Section 4A1.1 of the U.S.S.G states, in relevant part: “The total points from items (a)

through (f) determine the criminal history category in the Sentencing Table in Chapter Five, Part

A.”   U.S.S.G. § 4A1.1.      Subsection (a) states: “Add 3 points for each prior sentence of

imprisonment exceeding one year and one month.” U.S.S.G. § 4A1.1(a) (bold in original).

Application Note 1 to U.S.S.G. § 4A1.1 states:

              Certain prior sentences are not counted or are counted only under certain
       conditions:

               A sentence imposed more than fifteen years prior to the defendant’s
               commencement of the instant offense is not counted unless the
               defendant’s incarceration extended into this fifteen-year period. See
               § 4A1.2(e).

               A sentence imposed for an offense committed prior to the
               defendant’s eighteenth birthday is counted under this subsection
               only if it resulted from an adult conviction. See § 4A1.2(d).

               A sentence for a foreign conviction, a conviction that has been
               expunged, or an invalid conviction is not counted. See § 4A1.2(h)
               and (j) and the Commentary to § 4A1.2.

U.S.S.G. § 4A1.1 Application Note 1. Subsection (b) to U.S.S.G. § 4A1.1 states: “Add 2 points

for each prior sentence of imprisonment of at least sixty days not counted in (a).” (bold in original).

There is no limit to the number of points that may be added under either subsection (a) or

subsection (b). See U.S.S.G. § 4A1.1 Application Notes 1, 2.

       Section 4A1.2(d) handles “offenses committed prior to age eighteen.” U.S.S.G. § 4A1.2(d)

(title case omitted). It provides that, “[i]f the defendant was convicted as an adult and received a

sentence of imprisonment exceeding one year and one month, add 3 points under § 4A1.1(a) for

each such sentence.” U.S.S.G. § 4A1.2(d) (bold in original). Application Note 1 to U.S.S.G.

§ 4A1.2 provides that,


                                                - 21 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 22 of 46




       for offenses committed prior to age eighteen, only those that resulted in adult
       sentences of imprisonment exceeding one year and one month, or resulted in
       imposition of an adult or juvenile sentence or release from confinement on that
       sentence within five years of the defendant’s commencement of the instant offense
       are counted.

U.S.S.G. § 4A1.2 Application Note 1.

       Section 4A1.2(a)(2), which announces definitions and instructions for computing criminal

history, provides:

               If the defendant has multiple prior sentences, determine whether those
       sentences are counted separately or as a single sentence. Prior sentences always
       are counted separately if the sentences were imposed for offenses that were
       separated by an intervening arrest (i.e., the defendant is arrested for the first offense
       prior to committing the second offense). If there is no intervening arrest, prior
       sentences are counted separately unless (A) the sentences resulted from offenses
       contained in the same charging instrument; or (B) the sentences were imposed on
       the same day. Count any prior sentence covered by (A) or (B) as a single sentence.

U.S.S.G. § 4A1.2(a)(2). According to § 4A1.2(a)(2)’s plain language, if an intervening arrest

separates two sentences, the two sentences are considered separate for the purposes of criminal

history calculation, even if the sentences were imposed at the same hearing. See, e.g., United

States v. Chavez, No. CR 18-0836 JB, 2018 WL 6621283, at *11 (D.N.M. Dec. 18,

2018)(Browning, J.). For the two prior sentences to be considered a single sentence when no

intervening arrest separates the two sentences, one of § 4A1.2(a)(2)’s preconditions must apply,

and the sentences must have either emanated from the same charging instrument or been imposed

on the same day. See U.S.S.G. § 4A1.2(a)(2). “That observation is, accordingly, the end of the

debate for purposes of applying § 4A1.2(a)(2).” United States v. Bhakta, No. CR 16-1090 JB,

2017 WL 4785953, at *9 (D.N.M. Oct. 21, 2017)(Browning, J.).

       Section 4A1.1(e) provides: “Add 1 point for each prior sentence resulting from a conviction

of a crime of violence that did not receive any points under (a), (b), or (c) above because the

sentence was treated as a single sentence, up to a total of 3 points for this subsection.” U.S.S.G.

§ 4A1.1(e) (bold in original). Application Note 5 to U.S.S.G. § 4A1.1 provides, in relevant part:

       In a case in which the defendant received two or more prior sentences as a result of
       convictions for crimes of violence that are treated as a single sentence (see
       § 4A.1.2(a)(2)), one point is added under § 4A1.1(e) for each such sentence that
       did not result in any additional points under § 4A1.1(a), (b), or (c). A total of up to
       3 points may be added under § 4A1.1(e).

U.S.S.G. § 4A1.1 Application Note 5 (italics in original).




                                                - 22 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 23 of 46




                     LAW REGARDING DOWNWARD DEPARTURES

       “[T]he Guidelines place essentially no limit on the number of potential factors that may

warrant a departure.” Burns v. United States, 501 U.S. 129, 136 (1991), abrogated on other

grounds by United States v. Booker, 543 U.S. 220. See United States v. Coleman, 188 F.3d 354,

358 (6th Cir. 1999)(en banc)(stating that “[t]here are a potentially infinite number of factors which

may warrant a departure”); 18 U.S.C. § 3661 (stating that “[n]o limitation shall be placed on the

information concerning the background, character, and conduct of a person convicted of an offense

which a court of the United States may receive and consider for the purpose of imposing an

appropriate sentence”).    A departure is warranted if the case is “unusual enough for it to fall

outside the heartland of cases in the Guideline.” Koon v. United States, 518 U.S. 81, 98 (1996).

Accord United States v. Lewellen, No. CR 11-1524 JB, 2012 WL 2175769, at *5 (D.N.M. June 5,

2012)(Browning, J.).

       It has been uniform and constant in the federal judicial tradition for the sentencing
       judge to consider every convicted person as an individual and every case as a
       unique study in the human failings that sometimes mitigate, sometimes magnify,
       the crime and the punishment to ensue. We do not understand it to have been the
       congressional purpose to withdraw all sentencing discretion from the United States
       district judge.

Koon v. United States, 518 U.S. at 113.

       For example, in United States v. Jim, 877 F. Supp. 2d 1018 (D.N.M. 2012)(Browning, J.),

the Court did not grant a defendant’s request for a downward departure under U.S.S.G. § 4A1.3(b),

where the defendant argued that his criminal history category overrepresented the seriousness of

his criminal history and the likelihood that he would commit other crimes. See United States v.

Jim, 877 F. Supp. 2d at 1044-45. The Court noted that Jim’s criminal history included: “(i) two

DWI convictions; (ii) a conviction for Roadway Laned for Traffic; and (iii) Abandonment or

Abuse of a Child.” United States v. Jim, 877 F. Supp. 2d at 1045. The Court concluded that a

criminal history category of II did not over-represent Jim’s criminal history, explaining that Jim’s

previous convictions involved alcohol and driving, demonstrating a pattern of aberrant use of

alcohol also seen in the offense for which he was sentenced -- sexual assault -- as Jim asserted that

both he and the victim were intoxicated at the time he assaulted the victim. See United States v.

Jim, 877 F. Supp. 2d at 1022-23, 1044-45. The Court noted that “[i]t does not take much for a

defendant to qualify for a criminal history category of II” and that the Court could not distinguish



                                               - 23 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 24 of 46




Jim’s criminal history from that of other defendants that the Court regularly sees who also have a

criminal history category of II, and thus denied Jim’s request for a downward departure under

U.S.S.G. § 4A1.3. United States v. Jim, 877 F. Supp. 2d at 1045.

       In United States v. Jager, No. CR 10-1531 JB, 2011 WL 831279 (D.N.M. Feb. 17,

2011)(Browning, J.), the Court denied a defendant’s request for a downward departure, under

U.S.S.G. § 5H1.11, based upon the defendant’s eleven years of military service. See United States

v. Jager, 2011 WL 831279, at *10-11. Even though Jager had received exemplary reviews in his

military performance reports, earning either the highest or second highest ratings possible, the

Court concluded that his service was not present in an unusual degree or distinguishable from other

cases which the Guidelines cover. See United States v. Jager, 2011 WL 831279, at *10-11. The

Court noted that in many child pornography cases, such as Jager’s case, the defendant leads an

exemplary life publicly, while engaging in a sordid secret life privately. See United States v. Jager,

2011 WL 831279, at *11. Additionally, Jager was not in intense combat during his military career;

most of his time was spent in the support role of a mechanic. See United States v. Jager, 2011 WL

831279, at *11. The Court concluded, thus, that Jager’s military service did not distinguish his

case from those of many other defendants who commit child pornography, and the Court denied

Jager’s request for a downward departure. See United States v. Jager, 2011 WL 831279, at *11.

                     LAW REGARDING MINOR ROLE ADJUSTMENT

       Section 3B1.2 provides for a 2- to 4-level downward adjustment of a criminal defendant’s

offense level if the criminal was a “minor” or “minimal” participant in the crime for which he or

she is being sentenced. U.S.S.G. § 3B1.2. The Tenth Circuit has determined that the district court

has discretion over this downward adjustment and that the court only should grant it if the court

finds that the defendant is less culpable than the other participants in the particular offense. See

United States v. Santistevan, 39 F.3d 250, 254 (10th Cir. 1994). It is the defendant’s burden to

prove, by a preponderance of the evidence, that he or she was a minor participant. See United

States v. Mendez, 272 F. App’x 703, 705 (10th Cir. 2008)(unpublished)(citing United States v.

Santistevan, 39 F.3d at 254).

       The commentary to the Guidelines, which is authoritative unless it conflicts with federal

law, states that the 4-level decrease for “minimal” participation will be used infrequently and

should be reserved for “defendants who are plainly among the least culpable of those involved in


                                                - 24 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 25 of 46




the conduct of a group.” U.S.S.G. § 3B1.2 Application Note 4. The 2-level decrease for “minor”

participation applies to individuals who are “less culpable than most other participants in the

criminal activity, but whose role could not be described as minimal.”          U.S.S.G. § 3B1.2

Application Note 5. “Finally, the Guidelines permit a three-level decrease for an individual whose

culpability is somewhere between that of either a minimal or a minor participant.” United States

v. Santistevan, 39 F.3d at 254. See U.S.S.G. § 3B1.2.

       The Tenth Circuit has repeatedly addressed the situation in which a drug courier requests

a downward adjustment of offense level based on U.S.S.G. § 3B1.2. See, e.g., United States v.

Martinez, 512 F.3d 1268, 1276 (10th Cir. 2008)(Tymkovich, J.); United States v. Rangel-Arreola,

991 F.2d 1519, 1524 (10th Cir. 1993); United States v. Arredondo-Santos, 911 F.2d 424, 426 (10th

Cir. 1990); United States v. Calderon-Porras, 911 F.2d 421, 423 (10th Cir. 1990). The Tenth

Circuit has consistently held that a defendant being a courier does not, ipso facto, render him or

her a minor participant:

       [W]e have consistently “refused to adopt a per se rule allowing a downward
       adjustment based solely on a defendant’s status as a drug courier.” United States v.
       Rangel-Arreola, 991 F.2d [at] 1524 . . . . We explained, “[d]rug couriers are an
       indispensable component of drug dealing networks.” Id. To debate whether
       couriers as a group are less culpable would not be productive, “akin to the old
       argument over which leg of a three-legged stool is the most important leg.” United
       States v. Carter, 971 F.2d 597, 600 (10th Cir. 1992).

United States v. Martinez, 512 F.3d at 1276. Courts must therefore make a fact-intensive inquiry

whether the courier was, for reasons other than his or her mere status as a courier, a minor or

minimal participant in the relevant crimes.

                                           ANALYSIS

       The Court calculates Johnson’s Guidelines range as 262-327 months. See U.S.S.G. Ch. 5,

Pt. A. The Court reaches this figure by: (i) applying the Guidelines’ career offender offense level

of 37; (ii) adjusting 3 levels downward for acceptance of responsibility and assistance to

authorities; and (iii) applying a Criminal History category of VI. Johnson violated 21 U.S.C. §

841 by committing the following offense: “Possession with Intent to Distribute 500 Grams and

More of a Mixture or Substance Containing Methamphetamine.” PSR at 1 (no paragraph

numbering). The Guidelines provide for a Base Level Offense of 34 for violations of 21 U.S.C. §

841. See U.S.S.G. § 2D1.1(c)(3)(providing a Base Level Offense of 34 for “[a]t least 5 KG but




                                              - 25 -
        Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 26 of 46




less than 15 KG of Methamphetamine, or at least 500 G but less than 1.5 KG of Methamphetamine

(actual), or at least 500 G but less than 1.5 KG of ‘Ice’”); PSR ¶ 9, at 3 (noting that Johnson

possessed 875 grams of methamphetamine (actual)); Plea Agreement ¶ 6, at 3. Johnson is a career

offender under U.S.S.G. § 4B1.1(a), because he has one prior violent felony conviction and three

prior controlled substance offenses. See U.S.S.G §4B1.1(b)(1). The career offender designation

enhances Johnson’s offense level to 37, because the statutory maximum imprisonment term is life.

See 21 U.S.C. § 841. Johnson’s acceptance of responsibility and assistance to the authorities

decrease his offense level to 34. See U.S.S.G. § 3E1.1(a)-(b); PSR ¶¶ 22-24, at 5. Because

Johnson is a career offender, he has a criminal history category of VI. See U.S.S.G § 4B1.1(b).

Johnson’s Guidelines sentence range, therefore, is 262-327 months, or 21.83 years-27.25 years.

See U.S.S.G. Ch. 5, Pt. A. The Guideline term of supervised release is five years. See U.S.S.G.

§ 5D1.2(c).

I.     JOHNSON’S 1997 ASSAULT CONVICTION, WHICH OCCURRED WHEN HE
       WAS SEVENTEEN YEARS OLD, SHOULD BE COUNTED TOWARD HIS
       CRIMINAL HISTORY SCORE AND CONSIDERED AS A PREDICATE
       OFFENSE FOR HIS DESIGNATION AS A CAREER OFFENDER, BECAUSE HE
       WAS CHARGED AND CONVICTED AS AN ADULT IN STATE COURT.

       Johnson contends that his 1997 conviction for “assault excluding sexual (assault with intent

to murder)” and “felony firearm,” PSR ¶ 27, at 5, should not be counted, because he was seventeen

at the time of the assault, see Objections at 1. The U.S.S.G. provides: “If the defendant was

convicted as an adult and received a sentence of imprisonment exceeding one year and one month,

add 3 points under § 4A1.1(a) for each such sentence.” U.S.S.G. § 4A1.2(d)(1). Moreover, the

U.S.S.G. includes crimes of violence as predicate crimes in designating a defendant as a career

offender. See U.S.S.G. § 4B1.1(a). The USPO maintains that Johnson “was charged and

convicted in adult state court (rather than juvenile court).” PSR Addendum at 1.

       The Court addressed a similar issue in United States v. Gallegos, 301 F. Supp. 3d 989

(D.N.M. 2017)(Browning, J.), and added 3 points to the defendant’s criminal history calculation,

because the defendant’s “previous sentence was an adult sentence of imprisonment exceeding one

year and one month.” 301 F. Supp. 3d at 990. There, like the USPO here, see PSR Addendum at

1, the USPO argued that the defendant’s “convictions . . . for robbery and aggravated battery with

a deadly weapon” at age seventeen qualify for 3 criminal history points under U.S.S.G. § 4A1.1(a),

because the defendant was “sentenced as an adult,” United States v. Gallegos, 301 F. Supp. 3d at


                                              - 26 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 27 of 46




990. The Court noted that the Defendant committed the offense at issue when he was seventeen,

but was sentenced when he was eighteen. See United States v. Gallegos, 301 F. Supp. 3d at 991.

The Court, therefore, held that, because the defendant’s sentence “is an adult sentence of

imprisonment exceeding one year and one month, U.S.S.G. § 4A1.2(d) applies, and the PSR,

therefore, properly assesses 3 criminal history points for that sentence.” United States v. Gallegos,

301 F. Supp. 3d at 991-92.

       Here, by contrast, both the assault itself and Johnson’s sentencing occurred when he was

seventeen. See PSR ¶ 27, at 5. The conviction itself, however, was an “adult criminal conviction”

for which Johnson was sentenced over one year and one month. PSR ¶ 27, at 5. See U.S.S.G.

§ 4A1.2(d). Similarly, in United States v. McNeil, 90 F.3d 298 (8th Cir. 1996), although the

defendant was seventeen at the time of his offense and conviction, “he was charged as an adult,

convicted as an adult, and sentenced to a three-year term of imprisonment.” 90 F.3d at 299. The

Honorable David R. Hansen, United States Circuit Judge for the United States Court of Appeals

for the Eighth Circuit, explains that “an offense committed prior to age 18 counts for criminal

history purposes as long as the defendant was convicted as an adult and received a sentence of

imprisonment exceeding one year and one month.”          United States v. McNeil, 90 F.3d at 300

(citing U.S.S.G. § 4B1.1).    Judge Hansen also concludes that, consequently, the district court

categorized properly the defendant as a career offender. See United States v. McNeil, 90 F.3d at

299.

       Relatedly, in United States v. Moorer, 383 F.3d 164 (3d Cir. 2004), the “principle issue”

was whether the defendant’s aggravated assault conviction “counts towards establishing his career

offender status, even though” the defendant “was only 17 years old at the time.” 383 F.3d at 166.

There, the defendant assaulted a juvenile corrections officer, and the New Jersey Superior Court

sentenced the defendant to “an indeterminate term of incarceration (not to exceed five years)

at . . . a facility housing older juveniles and younger adults under the control of the New Jersey

Department of Corrections.” United States v. Moorer, 383 F.3d at 166. The defendant did not

“contest that he was convicted as an adult,” but disputed the definition of “prior felony conviction”

under U.S.S.G. § 4B1.1(a). United States v. Moorer, 383 F.3d at 167. First, the Honorable Sue L.

Robinson, United States Circuit Judge for the United States Court of Appeals for the Third Circuit,

recites the definition of “prior felony conviction” from Note 1 to U.S.S.G. § 4B1.1:


                                               - 27 -
           Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 28 of 46




                 “Prior felony conviction” means a prior adult federal or state conviction for
          an offense punishable by death or imprisonment for a term exceeding one year,
          regardless of whether such offense is specifically designated as a felony
          and regardless of the actual sentence imposed . . . . A conviction for an offense
          committed prior to age eighteen is an adult conviction if it is classified as an adult
          conviction under the laws of the jurisdiction in which the defendant was convicted.

United States v. Moorer, 383 F.3d at 167 (emphasis added in United States v. Moorer)(quoting

U.S.S.G. § 4B1.1 n.1). Judge Robinson explains that U.S.S.G. § 4B1.1 describes specifically a

prior felony conviction as “any state conviction that was counted as an adult conviction by the

laws of that state.” United States v. Moorer, 383 F.3d at 167. Accordingly, Judge Robinson

concludes that the defendant is a career offender, because his assault conviction “is a prior felony

conviction for the purposes of career offender status.” 383 F.3d at 166.

          Here, the Court concludes that, because Johnson was convicted and sentenced as an adult,

his 1997 assault conviction counts add 3 points to his criminal history score. See United States v.

Conca, 635 F.3d 55, 65 (2d Cir. 2011)(explaining that, where the defendant had been convicted as

an adult and received a sentence of imprisonment exceeding one year and one month for criminal

possession of stolen property, a felony, at age sixteen, counted towards the defendants’ criminal

history calculation under U.S.S.G. § 4A1.2(d)). “A conviction for an offense committed prior to

age eighteen is an adult conviction if it is classified as an adult conviction under the laws of the

jurisdiction in which the defendant was convicted.” U.S.S.G. § 4B1.2 n.1. The relevant state here,

Michigan, tries all seventeen-year old offenders as adults. See Mich. Comp. Laws § 600.606(1)

(effective until Sept. 30, 2021)(“The circuit court has jurisdiction to hear and determine a specified

juvenile violation if committed by a juvenile 14 years of age or older and less than 17 years of

age.”).    Cf. Mich. Comp. Laws § 600.606 (effective Oct. 1, 2021)(“The circuit court has

jurisdiction to hear and determine a specified juvenile violation if committed by a juvenile 14 years

of age or older and less than 18 years of age.”); Lauren Gibbons, Whitmer Signs Bills Classifying

17-year-olds as Youth in Michigan’s Criminal Justice System, Mich. Live (Oct. 31, 2019),

https://www.mlive.com/public-interest/2019/10/whitmer-signs-bills-classifying-17-year-olds-as-

youth-in-michigans-criminal-justice-system.html. Johnson cites Application Note 7 to U.S.S.G.

§ 4A1.2, which states:

                  Offenses Committed Prior to Age Eighteen. Section 4A1.2(d) covers
          offenses committed prior to age eighteen. Attempting to count every juvenile
          adjudication would have the potential for creating large disparities due to the
          differential availability of records. Therefore, for offenses committed prior to age


                                                  - 28 -
           Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 29 of 46




       eighteen, only those that resulted in adult sentences of imprisonment exceeding one
       year and one month, or resulted in imposition of an adult or juvenile sentence or
       release from confinement on that sentence within five years of the defendant’s
       commencement of the instant offense are counted. To avoid disparities from
       jurisdiction to jurisdiction in the age at which a defendant is considered a
       “juvenile,” this provision applies to all offenses committed prior to age eighteen.

U.S.S.G. § 4A1.2, n.7 (bold in original). See Objections at 2. Johnson argues that, therefore, “the

maximum time period of applicability for any offense under section 4A1.2(d) is five years from

the date of release.” Objections at 2 (emphasis in original). U.S.S.G. § 4A1.2(d)(1), however,

instructs courts to add 3 points to a defendant’s criminal history calculation “[i]f the defendant was

convicted as an adult and received a sentence of imprisonment exceeding one year and one month.”

U.S.S.G. § 4A1.2(d)(2) then explains that, “in any other case,” courts should add criminal history

points only where “the defendant was released from such confinement within five years of his

commencement of the instant offense.” In this case, Johnson received an adult criminal conviction

with a nine to twenty-two year sentence. See PSR ¶ 27, at 5. Johnson’s 1997 assault conviction,

therefore, falls under U.S.S.G. § 4A1.2(d)(1), because it “is an adult sentence of imprisonment

exceeding one year and one month,” and Johnson thus receives 3 criminal history points because

of this conviction. United States v. Gallegos, 301 F. Supp. 3d at 991-92. See PSR ¶ 27, at 5.

       Likewise, the assault conviction acts as a predicate offense to classifying Johnson as a

career offender. See United States v. Moorer, 383 F.3d at 166-67; United States v. Smith, 553 F.

Supp. 2d 263, 264 (W.D.N.Y. 2008)(Siragusa, J.)(concluding that the defendant’s conviction of a

“crime of violence felony” -- robbery -- in adult court at age fourteen, could be counted in deciding

whether the defendant was a career offender), aff’d, 376 F. App’x 140 (2d Cir. 2010); PSR ¶ 27,

at 5.4 First, “whether a prior conviction can be counted as a predicate offense under § 4B1.1 must

be determined by referring to § 4A1.2.” United States v. Mason, 284 F.3d 555, 562 (4th Cir.

2002). U.S.S.G. provides:

       A defendant is a career offender if (1) the defendant was at least eighteen years old
       at the time the defendant committed the instant offense of conviction; (2) the instant
       offense of conviction is a felony that is either a crime of violence or a controlled




       4
         United States v. Moorer and United States v. McNeil align closely with the Court’s
precedent in United States v. Gallegos, 301 F. Supp. 3d at 989. The logical extensions of the
Court’s reasoning in United States v. Gallegos is that where a defendant is sentenced as an adult,
his or her conviction counts as an adult conviction for the U.S.S.G.’s purposes. See United States
v. Gallegos, 301 F. Supp. 3d at 989. The Court, therefore, relies upon the reasoning in United
States v. Moorer and United States v. McNeil here.

                                                - 29 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 30 of 46




       substance offense; and (3) the defendant has at least two prior felony convictions
       of either a crime of violence or a controlled substance offense.

U.S.S.G. § 4B1.1. U.S.S.G. § 4B1.2 defines “crime of violence,” “controlled substance offense,”

and “two prior felony convictions.” U.S.S.G. § 4B1.1 n.1. A crime of violence is:

       any offense under federal or state law, punishable by imprisonment for a term
       exceeding one year, that --

               (1)    has as an element the use, attempted use, or threatened use
               of physical force against the person of another, or

               (2)     is murder, voluntary manslaughter, kidnapping, aggravated assault,
               a forcible sex offense, robbery, arson, extortion, or the use or unlawful
               possession of a firearm described in 26 U.S.C. § 5845(a) or explosive
               material as defined in 18 U.S.C. § 841(c)

U.S.S.G. § 4B1.2(a). Johnson received a punishment of over one year for his conviction. See

U.S.S.G. § 4B1.2(a). Further, Johnson’s conviction for assault with intent to murder “has as an

element the use . . . of physical force against the person of another . . . .” U.S.S.G. § 4B1.2(a)(1).

See PSR ¶ 27, at 5. Moreover, like the defendants’ conviction in United States v. Moorer and

United States v. McNeil, Johnson’s 1997 assault conviction is a “prior felony conviction,” because

it was “classified as an adult conviction under the laws of the jurisdiction in which the defendant

as convicted.” U.S.S.G. § 4B1.2 n.1. See United States v. Moorer, 383 F.3d at 166; United States

v. McNeil, 90 F.3d at 299. Because Johnson’s 1998 assault conviction is a “prior felony

conviction” and a “crime of violence,” it therefore acts as a predicate offense to his career offender

classification. U.S.S.G. § 4B1.1. See United States v. Moorer, 383 F.3d at 166; United States v.

McNeil, 90 F.3d at 299; PSR ¶ 27, at 5.

II.    JOHNSON’S CONVICTIONS ARE CONTROLLED SUBSTANCE OFFENSES,
       BECAUSE THE STATE STATUTE MATCHES CATEGORICALLY THE
       U.S.S.G.’S CONTROLLED SUBSTANCE OFFENSE DEFINITION.

       Johnson’s 2008 heroin conviction, see PSR ¶ 29, at 6 and his 2013 marijuana conviction,

see PSR ¶ 30, at 6-7, are controlled substance offenses. Johnson asks the Court to apply a

categorical analysis, and determine that, because Michigan’s “statute of conviction encompasses

a broader range of conduct than the conduct described in section 4B1.2(b), then the state conviction

does not meet the Guidelines’ definition and is not a categorical match.” Objections at 3. The

USPO, by contrast, argues that the Court should apply the modified categorical approach. See

PSR Addendum at 3. To apply the categorical approach, the Court must “compare the elements

of the statute forming the basis of the defendant’s conviction with the elements of the ‘generic’


                                                - 30 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 31 of 46




crime” -- here, the Court must compare Mich. Comp. Laws. Ann. § 333.7401 to how the U.S.S.G.

defines a controlled substances offense. Descamps v. United States, 570 U.S. 254, 257 (2013).

Under the categorical approach, Johnson’s prior convictions qualify as controlled substance

offenses “only if the statute’s elements are the same as, or narrower than, those of the generic

offense.” Descamps v. United States, 570 U.S. at 257; See United States v. Kendall, 876 F.3d at

1267 (“The categorical approach focuses solely on the ‘elements of the statute forming the basis

of the defendant's conviction’; the specific facts of the defendant's case are irrelevant.”)(quoting

Descamps v. United States, 570 U.S. at 257). The modified categorical approach “permits

sentencing courts to consult a limited class of documents, such as indictments and jury instructions,

to determine which alternative formed the basis of the defendant’s prior conviction.” Descamps

v. United States, 570 U.S. at 257.

       The Court applies the categorical approach to indivisible statutes, but applies the modified

categorical approach where the statute is divisible. See Descamps v. United States, 570 U.S. at

257-58 (noting that modified categorical review is never appropriate where the prior conviction

was pursuant to an indivisible statute). A statute is divisible when “it lists multiple, alternative

elements, and so effectively creates several different crimes.” United States v. Taylor, 843 F.3d

1215, 1220 (10th Cir. 2016)(internal quotations omitted). To determine whether the statute is

divisible, first, the Court examines “‘authoritative sources of state law,’ including the statute on its

face and state-court decisions.” United States v. Cantu, 964 F.3d at 928 (quoting Mathis v. United

States, 136 S. Ct. 2243, 2256 (2016)). The Michigan law at issue provides, in relevant part:

“Except as authorized by this article, a person shall not manufacture, create, deliver, or possess

with intent to manufacture, create, or deliver a controlled substance, a prescription form, or a

counterfeit prescription form.” Mich. Comp. Laws Ann. § 333.7401(1). The Court concludes that

the statute is divisible, because (i) § 333.7401’s subsections prescribe different penalties for the

offenses described, see Mich. Comp. Laws Ann. § 333.7401; United States v. Taylor, 843 F.3d at

1220; and (ii), in Michigan, defendants are charged with a specific form of the offenses listed in

the statute, see, e.g., People v. Mass, 464 Mich. 615, 628 N.W.2d 540, 625 (2001); People v.

Linton, 2016 WL 7333422, at *2 (Mich. Ct. App. Dec. 15, 2016). See also United States v. House,

872 F.3d 748, 753 (6th Cir. 2017)(concluding that “Michigan’s controlled-substance statute is

divisible”)(citing Mich. Comp. Laws § § 333.7401 and United States v. Tibbs, No. 15-060, 685


                                                 - 31 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 32 of 46




F. App’x 456 (6th Cir. 2017)). Because Mich. Comp. Laws § 333.7401 is divisible, the modified

categorical approach applies. See Descamps v. United States, 570 U.S. at 257-58.

       Johnson “possessed with intent to deliver heroin” under Mich. Comp. Laws § 333.7401.

PSR ¶ 29, at 6. Now that the Court has established that Johnson was convicted of/pled guilty to

attempted delivery of heroin in violation of § 333.7401, the Court “must cast aside the actual facts

of [Johnson’s] conviction and apply the categorical approach to determine whether,” United States

v. Kendall, 876 F.3d 1264, 1269-70 (10th Cir. 2017), a controlled substance under Mich. Comp.

Laws § 333.7401(1) is as a controlled substances offense under the U.S.S.G., see Descamps v.

United States, 570 U.S. at 257.

       The Court concludes Mich. Comp. Laws § 333.7401(1) matches categorically the

U.S.S.G.’s controlled substance offense definition, because the definitions of “deliver” and

“transfer” fall within the U.S.S.G. See U.S.S.G. § 4B1.2(b); Mich. Comp. Laws § 333.7105(1).

See also United States v. Titties, 852 F.3d at 1266. Although the state statutory definitions

underlying Johnson’s heroin and marijuana convictions do not match identically the U.S.S.G.’s

controlled substance offense definition, the differing terms at issue are synonyms, and therefore

are a categorical match. See Descamps v. United States, 570 U.S. at 257. Where the state statute

at issue is broader than the U.S.S.G.’s controlled substance offense definition, the offense does not

qualify as a controlled substance offense. See United States v. Kendall, 876 F.3d at 1267. By

contrast, if the elements of the statute of conviction are narrower or equal to the Guidelines’

controlled substance offense definition, then the conviction is a controlled substance offense. See

United States v. Kendall, 876 F.3d at 1267-68 (explaining that if the state statute “‘sweeps more

broadly’ than the Guidelines’ definition of a crime of violence -- that is, if someone could be

convicted of violating the statute but not commit a crime of violence -- the statute cannot

categorically be considered a crime of violence”)(emphasis in original)(quoting United States v.

Titties, 852 F.3d at 1268). Here the Michigan statute at issue instructs that “a person shall not

manufacture, create, deliver, or possess with intent to manufacture, create, or deliver a controlled

substance . . . .” Mich. Comp. Laws § 333.7401(1). The U.S.S.G. defines a controlled substance

offense as “an offense under federal or state law, punishable by imprisonment for a term exceeding

one year, that prohibits the manufacture, import, export, distribution, or dispensing of a controlled




                                               - 32 -
             Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 33 of 46




substance . . . or the possession of a controlled substance . . . with intent to manufacture, import,

export, distribute, or dispense.” U.S.S.G. § 4B1.2(b).

         Unlike the state law underlying Johnson’s convictions, see PSR ¶¶ 29-30, at 6-7, the

U.S.S.G does not include the term “deliver” in its definition of controlled substance offense.

Compare Mich. Comp. Laws. § 333.7401 with U.S.S.G. § 4B1.2(b). After we determine the crime

of conviction under the modified categorical approach, we then apply the categorical approach and

we ignore “the actual facts of [Johnson’s] conviction” United States v. Kendall, 876 F.3d at 1269.

Under Michigan law, deliver or delivery “means the actual, constructive, or attempted transfer

from 1 person to another of a controlled substance, whether or not there is an agency relationship.”

Mich. Comp. Laws. § 333.7105(1). Johnson insists that “the Guidelines’ definition does not by

its own terms include mere deliveries, transfers, or attempted transfers.” Objections at 4. The

Court disagrees with this contention, applying the definitions of “deliver” and “transfer” to

determine whether the terms fall within the U.S.S.G. Objections at 4. The Guidelines themselves

do not define directly “delivery” or “transfer.” Glossary of Federal Sentencing Related Terms,

United         States   Sentencing      Commission         (last    visited     Jan.      1,     2021),

https://www.ussc.gov/education/glossary.       The Court, therefore, analyzes the terms’ plain

meaning. See Hernandez v. Grisham, No. CIV 20-0942 JB\GBW, 2020 WL 7481741, at *64

(D.N.M. Dec. 18, 2020)(Browning, J.)(concluding that, where a statute does not define terms, the

Court “must look to the ‘ordinary meaning’ of the terms”)(quoting Mohamad v. Palestinian Auth.,

566 U.S. 449, 454 (2012)). First, deliver means: “The formal act of voluntarily transferring

something; esp., the act of bringing goods, letters, etc. to a particular person or place” or “the thing

or things so brought and transferred.” DELIVERY, Black’s Law Dictionary5 (11th ed. 2019).

Second, “transfer” means: “To convey or remove from one place or one person to another; to pass

or hand over from one to another, esp. to change over the possession or control of,” or “to sell or

give.” TRANSFER, Black’s Law Dictionary (11th ed. 2019). Relatedly, distribute means: “To

apportion; to divide among several,” “[t]o arrange by class or order,” “[t]o deliver,” or “[t]o spread

out; to disperse.” DISTRIBUTE, Black’s Law Dictionary (11th ed. 2019). “Distribute” in the

U.S.S.G., therefore, includes “deliver” in the Michigan statute, because distribute means “to


         5
        The Court is using the version of Black’s Law Dictionary on Westlaw, which does not
have page numbers.

                                                 - 33 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 34 of 46




deliver.” See Mich. Comp. Laws § 333.7105(1). Likewise, the definition of “distribute” overlaps

with the definition of “transfer” -- “to convey or remove from one place or one person to another”

is “to disperse.”    Compare TRANSFER, Black’s Law Dictionary (11th ed. 2019) with

DISTRIBUTE, Black’s Law Dictionary (11th ed. 2019). Because MICH. COMP. LAWS §

333.7105(1) does not “‘sweep[] more broadly’ than the Guidelines,’” United States v. Kendall,

876 F.3d at 1267-68 (quoting United States v. Titties, 852 F.3d at 1268), Michigan’s statute,

therefore, is a categorical match with the generic federal controlled substance offense definition.

See U.S.S.G. § 4B1.2(b); Mich. Comp. Laws § 333.7105(1). Accordingly, Johnson’s offense is a

controlled substance offense under the U.S.S.G. and acts as a predicate offense for his career

offender designation. See Descamps v. United States, 570 U.S. at 257.

III.   JOHNSON’S HEROIN CONVICTION QUALIFIES UNDER THE CAREER
       OFFENDER GUIDELINES, BECAUSE ATTEMPTS ARE INCLUDED IN THE
       U.S.S.G.’S CONTROLLED SUBSTANCE OFFENSE DEFINITION.

       Johnson argues initially that his 2008 attempt conviction, see PSR ¶¶ 29, at 6, is outside

the scope of the U.S.S.G.’s controlled substance offense definition, see Objections at 4. The

United States disagrees and argues that, under Chavez, 660 F.3d at 1228, Johnson’s attempt

conviction is a controlled substance offense under the U.S.S.G. See Sentencing Memo at 11. At

the hearing, Johnson conceded that the “Court has controlling authority about that via Chavez,”

660 F.3d at 1228, which contradicts his position in the Objections, Tr. at 14:14-18 (Erickson). The

Court agrees with the United States’ contention that attempt convictions are controlled substance

offenses under the U.S.S.G., relying upon the Sentencing Commission’s “authoritative”

interpretation of U.S.S.G. § 4B1.2. Stinson v. United States, 508 U.S. 36, 38 (1993). See U.S.S.G.

§ 4B1.2 Application Note 1.

        The Commentary to U.S.S.G. § 4B1.2 states that “‘controlled substance offense’ includes

the offenses of aiding and abetting, conspiring, and attempting to commit such offenses.” U.S.S.G.

§ 4B1.2 Application Note 1. The Honorable Scott M. Matheson, Jr., United States Circuit Judge

for the Tenth Circuit, has written an opinion explaining that the Sentencing Commission, in writing

Application Note 1, acted within 28 U.S.C. § 994’s “broad grant of authority in construing attempts

to commit drug crimes as controlled substance offenses for purposes of determining career

offender status.” Chavez, 660 F.3d at 1228. Accordingly, Judge Matheson’s opinion affirms the

Honorable Robert C. Brack, United States District Judge for the District of New Mexico,


                                              - 34 -
           Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 35 of 46




classification of a defendant as a career offender, “[b]ecause the commentary interprets controlled

substance offenses as including convictions for attempted drug trafficking, and because the

commentary is authoritative . . . .” Chavez, 660 F.3d at 1228. The United States Courts of

Appeals for the First, Eighth, and Eleventh Circuits have made similar conclusions. See United

States v. Lange, 862 F.3d 1290, 1295 (11th Cir. 2017)(applying “[t]he text of the application note”

to “cover[] prohibit[ing] manufacture of controlled substances by prohibiting those who aid and

abet the attempt to do so”); United States v. Nieves-Borrero, 856 F.3d 5, 9 (1st Cir.

2017)(explaining that “the commentary to U.S.S.G. § 4B1.2 makes clear that a ‘controlled

substance offense’ ‘include[s] the offenses of aiding and abetting, conspiring, and attempting to

commit such offenses,’” and concluding that “this particular commentary to U.S.S.G. § 4B1.2 [i]s

authoritative”)(quoting U.S.S.G. § 4B1.2); United States v. Mendoza–Figueroa, 65 F.3d 691, 694

(8th Cir. 1995)(en banc)(concluding that “U.S.S.G. § 4B1.2, n.1, is a reasonable interpretation of

the career offender guidelines that is well within the Sentencing Commission’s statutory

authority”). By contrast, the United States Court of Appeals for the Sixth Circuit has held that

“the Commission’s use of commentary to add attempt crimes to the definition of ‘controlled

substance offense’ deserves no deference,” because, “[t]o make attempt crimes a part of U.S.S.G.

§ 4B1.2(b), the Commission did not interpret a term in the guideline itself,” but instead “added an

offense not listed in the guideline.” United States v. Havis, 927 F.3d at 387 (emphasis in original).6


       6
        The Sixth Circuit provides a helpful review of why the commentary to the U.S.S.G.
deserves less deference than the Guidelines themselves:

               [T]he Commission falls squarely in neither the legislative nor the judicial
       branch; rather, it is “an unusual hybrid in structure and authority,” entailing
       elements of both quasi-legislative and quasi-judicial power. Mistretta v. United
       States, 488 U.S. 361, 412 (1989). In Mistretta, the Supreme Court explained how
       the Commission functions in this dual role without disrupting the balance of
       authority in our constitutional structure. Although the Commission is nominally a
       part of the judicial branch, it remains “fully accountable to Congress,” which
       reviews each guideline before it takes effect. Id. at 393-94, 109 S. Ct. 647; see also
       28 U.S.C. § 994(p). The rulemaking of the Commission, moreover, “is subject to
       the notice and comment requirements of the Administrative Procedure Act.” Id. at
       394, 109 S. Ct. 647; see also 28 U.S.C. § 994(x). These two
       constraints -- congressional review and notice and comment -- stand to safeguard
       the Commission from uniting legislative and judicial authority in violation of the
       separation of powers. Unlike the Guidelines themselves, however, commentary to
       the Guidelines never passes through the gauntlets of congressional review or notice
       and comment. That is also not a problem, the Supreme Court tells us, because
       commentary has no independent legal force -- it serves only to interpret the
       Guidelines’ text, not to replace or modify it. See Stinson, 508 U.S. at 44-46; see


                                                - 35 -
           Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 36 of 46




Likewise, the United States Court of Appeals for the District of Columbia Circuit has held that

U.S.S.G. § 4B1.2(b) “presents a very detailed ‘definition’ of controlled substance offense that

clearly excludes inchoate offenses.” United States v. Winstead, 890 F.3d at 1091. The Court,

however, is bound by and agrees with the reasoning contained in Chavez. See 660 F.3d at 1228.7

       “Commentary in the Guidelines Manual that interprets or explains a guideline is

authoritative unless it . . . is inconsistent with, or a plainly erroneous reading of, that guideline.”

Stinson v. United States, 508 U.S. at 38. Specifically, the Sentencing Commission may issue

“general policy statements regarding application of the guidelines or any other aspect of sentencing

or sentence implementation that in the view of the Commission would further the purposes set

forth in” 18 U.S.C. § 3553(a)(2).8 28 U.S.C. § 994. As the Sentencing Commission explains:



       also United States v. Rollins, 836 F.3d 737, 742 (7th Cir. 2016)(en banc)(“[T]he
       application notes are interpretations of, not additions to, the Guidelines
       themselves . . . .”). Commentary binds courts only “if the guideline which the
       commentary interprets will bear the construction.” Stinson, 508 U.S. at 46.

United States v. Havis, 927 F.3d at 385-86.
       7
         The Sentencing Commission’s commentary to the U.S.S.G. is “authoritative.” Stinson v.
United States, 508 U.S. at 38. U.S.S.G. § 4B1.2(b) does not state explicitly that it excludes
inchoate offenses. See U.S.S.G. § 4B1.2(b). The Court, therefore, agrees with the Tenth Circuit
that “the guideline which the commentary interprets will bear the construction.” Stinson v. United
States, 508 U.S. at 46.
       8
           The statute states:

       (a)        Factors to be considered in imposing a sentence. -- The court shall
                  impose a sentence sufficient, but not greater than necessary, to comply with
                  the purposes set forth in paragraph (2) of this subsection. The court, in
                  determining the particular sentence to be imposed, shall consider--

       ...

                  (2)     the need for the sentence imposed--

                          (A)   to reflect the seriousness of the offense, to
                          promote respect for the law, and to provide just
                          punishment for the offense;

                          (B)   to afford adequate deterrence to criminal
                          conduct;

                          (C)     to protect the public from further crimes of
                          the defendant; and

                          (D)    to provide the defendant with needed
                          educational or vocational training, medical care, or
                          other correctional treatment in the most effective


                                                 - 36 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 37 of 46




              The Commentary that accompanies the guideline sections may serve a
       number of purposes. First, it may interpret the guideline or explain how it is to be
       applied. Failure to follow such commentary could constitute an incorrect
       application of the guidelines, subjecting the sentence to possible reversal on appeal.
       See 18 U.S.C. § 3742.

U.S.S.G. § 1B1.7 (Significance of Commentary). Here, the Sentencing Commission’s Application

Note including attempt crimes under its controlled substance definition is a reasonable

interpretation of U.S.S.G. § 4B1.2(b). See Chavez, 660 F.3d at 1228. Further, Johnson conceded

this objection at the hearing. See Tr. at 14:14-18 (Erickson). Accordingly, interpreting the

Guideline in the light of the authoritative interpretation in Application Note 1, the Court concludes

that Johnson’s conviction for “attempted possession with intent to distribute heroin,” PSR ¶ 29, at

6, is a “controlled substance offenses” under U.S.S.G. § 4B1.2(b). The attempt conviction,

therefore, is a predicate offense for Johnson’s qualification as a career offender. See U.S.S.G.

§ 4B1.1; PSR ¶ 29, at 6.

IV.    JOHNSON’S MARIJUANA CONVICTION IS A CONTROLLED SUBSTANCE
       OFFENSE, BECAUSE THE MICHIGAN LAW AT ISSUE IS NOT OVERBROAD.

       Johnson argues that his 2013 conviction for Possession with Intent to Deliver Marijuana,

see PSR ¶ 30, at 6-7, is not a controlled substance offense under U.S.S.G. § 4B1.2(b), because

Michigan law criminalizes hemp distribution, and the CSA does not. See Objections at 6. Both

the United States and Johnson agree that, because the U.S.S.G. does not define marijuana, the

CSA’s marijuana definition applies.       See Tr. at 15:8-21 (Erickson)(citing United States v.

Abdeljawad, 794 F. App’x at 745). The Court agrees that the CSA definition applies, but

concludes that Johnson’s marijuana conviction is nevertheless a controlled substance offense.

       The U.S.S.G., however, does not incorporate or refer to the CSA definition of marijuana.

See U.S.S.G. § 4B1.2(b). A Circuit Court of Appeals split exists whether to apply the CSA

definitions of individual controlled substances like marijuana in the U.S.S.G context, and the Tenth

Circuit has not ruled conclusively on the issue. Cf. United States v. Madkins, 866 F.3d 1136, 1144

(10th Cir. 2017)(applying the CSA’s definition of “distribute” when analyzing U.S.S.G.

§ 4b1.2(b)’s definition of “controlled substance offense”). Accord United States v. McKibbon,

878 F.3d 967, 972 (10th Cir. 2017)(same). The United States Courts of Appeals for the Second,


                       manner;

18 U.S.C. § 3553(a)(bold in original).


                                               - 37 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 38 of 46




Fifth, Eighth, and Ninth Circuits maintain that a “controlled substance” under U.S.S.G. § 4B1.2(b)

refers to the CSA definition. U.S.S.G. § 4B1.2(b). See United States v. Townsend, 897 F.3d 66,

71 (2d Cir. 2018); United States v. Gomez-Alvarez, 781 F.3d 787, 793 (5th Cir. 2015); United

States v. Leal-Vega, 680 F.3d 1160, 1166 (9th Cir. 2012); United States v. Sanchez-Garcia, 642

F.3d 658, 661 (8th Cir. 2011). The Sixth Circuit, however, concludes that “the career offender

enhancement . . . does not limit its definition of controlled substance offense to specific federal

violations,” United States v. Sheffey, 818 F. App’x 513, 520-21 (6th Cir. June 29, 2020), and the

Eleventh Circuit likewise declines to apply the CSA definition, see United States v. Peraza, 754 F.

App’x 908, 909-10 (11th Cir. 2018). See also United States v. Ruth, 966 F.3d 642, 654 (7th Cir.

2020)(explaining that, although “[w]e think that the Sixth and Eleventh Circuits have the better

take of the issue,” “we are not joining a side today”).

       In U.S.S.G. § 4B1.2(b)’s original iteration, the Sentencing Commission defined “controlled

substance offense” as “an offense identified in 21 U.S.C. §§ 841, 952(a), 955, 955a, 959; §§ 405B

and 416 of the Controlled Substance Act as amended in 1986, and similar offenses.” U.S.S.G. §

4B1.2(b)(1987). Two years later, the Sentencing Commission amended the definition, and omitted

cross-references to the CSA. See U.S.S.G. § 4B1.2(b)(1989). This amendment indicates that the

Sentencing Commission intended specifically to indicate that courts should not rely on the CSA’s

definitions of controlled substances when applying U.S.S.G. § 4B1.2(b).               See U.S.S.G.

§ 4B1.2(b)(1989). On the other hand, the Supreme Court’s suggestion that “[w]hen it comes to

federal criminal laws . . . there is a consideration in addition to the desirability of uniformity in

application which supports the general principle,” Jerome v. United States, 318 U.S. 101, 104

(1943), counsels in favor of applying the CSA definition here.

       Analyzing Tenth Circuit precedent, the Court concludes that the Tenth Circuit would likely

apply the CSA definition of marijuana in this context. See United States v. Madkins, 866 F.3d at

1144; United States v. McKibbon, 878 F.3d at 972. Although the Tenth Circuit has not applied

yet the CSA’s definitions of specific controlled substances when analyzing controlled substance

offenses under U.S.S.G. § 4B1.2(b), it has used the CSA’s definition of delivery when applying

U.S.S.G. § 4B1.2(b). See United States v. Madkins, 866 F.3d at 1144; United States v. McKibbon,

878 F.3d at 972. The Court, therefore, will apply the CSA’s definition of marijuana in this case.

See United States v. Madkins, 866 F.3d at 1144; United States v. McKibbon, 878 F.3d at 972.


                                               - 38 -
        Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 39 of 46




       The CSA criminalized industrial hemp until Congress enacted the Agriculture

Improvement Act of 2018, Pub L. No. 115-334 (“AIA”). See State Industrial Hemp Statutes, Nat’l

Conference          of          State         Legislatures           (April           16,           2020),

https://www.ncsl.org/research/agriculture-and-rural-development/state-industrial-hemp-statutes.a

spx (explaining that the AIA “changed federal policy regarding hemp, including the removal of

hemp from the” CSA, and made hemp “an agricultural product”)(“State Industrial Hemp

Statutes”). Johnson committed the marijuana offense at issue on May 30, 2012, and was sentenced

on October 10, 2013. See PSR ¶ 30, at 6-7. At the time of the offense and sentencing, therefore,

the CSA criminalized hemp, while today, the CSA does not criminalize hemp. See State Industrial

Hemp Statutes. See also Robert Mikos, New Congressional Farm Bill Legalizes Some Marijuana,

Marijuana      Law,       Policy,       and      Authority        Blog        (Dec.         13,     2018),

https://my.vanderbilt.edu/marijuanalaw/2018/12/new-congressional-farm-bill-legalizes-some-

marijuana/ (explaining that, although the AIA removes hemp from the CSA, it still “subjects hemp

to regulations’ and “empowers states to assume primary responsibility for regulating hemp”). The

CSA version effective at the time of Johnson’s marijuana offense and conviction -- from April 15,

2009, to December 17, 2014 -- defines “marijuana” as

               all parts of the plant Cannabis sativa L., whether growing or not; the seeds
       thereof; the resin extracted from any part of such plant; and every compound,
       manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or
       resin. Such term does not include the mature stalks of such plant, fiber produced
       from such stalks, oil or cake made from the seeds of such plant, any other
       compound, manufacture, salt, derivative, mixture, or preparation of such mature
       stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed
       of such plant which is incapable of germination.

21 U.S.C. § 802(16) (effective April 15, 2009 to December 17, 2014).

         The present definition of marijuana under the CSA is:

              Subject to subparagraph (B), the term “marihuana” means all parts of the
       plant Cannabis sativa L., whether growing or not; the seeds thereof; the resin




                                                 - 39 -
           Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 40 of 46




       extracted from any part of such plant; and every compound, manufacture, salt,
       derivative, mixture, or preparation of such plant, its seeds or resin.

       (B)       The term “marihuana” does not include --

                 (i)    hemp, as defined in section 1639o of Title 7;9 or

                 (ii)    the mature stalks of such plant, fiber produced from such
                 stalks, oil or cake made from the seeds of such plant, any other
                 compound, manufacture, salt, derivative, mixture, or preparation of
                 such mature stalks (except the resin extracted therefrom), fiber, oil,
                 or cake, or the sterilized seed of such plant which is incapable of
                 germination.

21 U.S.C. § 802(16).

       The Michigan statute under which Johnson was convicted has changed several times in the

past decade. See Mich. Comp. Laws Ann. § 333.7106(4); Mich. Comp. Laws Ann. § 333.7106

(effective until March 28, 2019); Mich. Comp. Laws Ann. § 333.7106 (effective until January 14,

2015). Before January 15, 2015, Michigan defined “marihuana” as

       all parts of the plant Canabis [sic] sativa L., growing or not; the seeds thereof; the
       resin extracted from any part of the plant; and every compound, manufacture, salt,
       derivative, mixture, or preparation of the plant or its seeds or resin. It does not
       include the mature stalks of the plant, fiber produced from the stalks, oil or cake
       made from the seeds of the plant, any other compound, manufacture, salt,
       derivative, mixture, or preparation of the mature stalks, except the resin extracted
       therefrom, fiber, oil or cake, or the sterilized seed of the plant which is incapable of
       germination.

Mich. Comp. Laws Ann. § 333.7106 (effective until January 14, 2015). Michigan has since

amended marijuana’s definition twice.10 The current definition is:

               “Marihuana” means all parts of the plant Cannabis sativa L., growing or
       not; the seeds of that plant; the resin extracted from any part of the plant; and every
       compound, manufacture, salt, derivative, mixture, or preparation of the plant or its
       seeds or resin. Marihuana does not include the mature stalks of the plant, fiber
       produced from the stalks, oil or cake made from the seeds of the plant, any other
       compound, manufacture, salt, derivative, mixture, or preparation of the mature
       stalks, except the resin extracted from those stalks, fiber, oil, or cake, or any


       9
           Hemp is defined as

       plant Cannabis sativa L. and any part of that plant, including the seeds thereof and
       all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of isomers,
       whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not
       more than 0.3 percent on a dry weight basis.

7 U.S.C. § 1639o(1).
       10
          From January 15, 2015, to March 27, 2019, Michigan’s marijuana definition excluded
industrial hemp grown only for research purposes. Since March 28, 2019, Michigan’s marijuana
definition excludes all industrial hemp. See Mich. Comp. Laws Ann. § 333.7106(4); Mich. Comp.
Laws Ann. § 333.7106 (effective until March 28, 2019); Mich. Comp. Laws Ann. § 333.7106
(effective until January 14, 2015).

                                                 - 40 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 41 of 46




       sterilized seed of the plant that is incapable of germination. Marihuana does not
       include industrial hemp.11

Mich. Comp. Laws Ann. § 333.7106(4)(effective March 28, 2019)(emphasis in original).

       Johnson, relying upon United States v. Cantu, argues that this marijuana conviction, see

PSR ¶ 30, at 6-7, cannot be a predicate offense for his career offender designation, because

Michigan’s marijuana definition at the time of Johnson’s conviction is broader than the present

CSA marijuana definition, see Objections at 8. Johnson, therefore, asks the Court to compare the

state law at the time of Johnson’s conviction -- 2013 -- with the current federal law. The United

States, by contrast, argues that the Court should compare the state statute at the time of Johnson’s

conviction with the federal statute at the time of Johnson’s conviction. See Sentencing Memo at

13.

       In United States v. Cantu, the Honorable Harris L. Hartz, United States Circuit Judge for

the Tenth Circuit, authored an opinion that vacated a defendant’s sentence, because “the

enhancement” under the ACCA, U.S.C. § 924(e)(1), “was plainly contrary to the law of this

circuit.” 946 F.3d at 926. The defendant in United States v. Cantu had two state drug convictions

for distributing methamphetamine. See 946 F.3d at 926. Judge Hartz explains that “there are

multiple means by which” the state drug statute under which the defendant was convicted “can be

violated, and some of those means do not satisfy the ACC definition of serious drug offense.”

United States v. Cantu, 946 F.3d at 926 (emphasis in original). He notes that, in the Tenth Circuit,

“[t]o determine whether a state conviction was for a serious drug offense, we generally begin with

the categorical approach.” United States v. Cantu, 946 F.3d at 926. Judge Hartz described the

categorical approach as follows:




       11
            Under the Michigan statute:

       “Industrial hemp” means the plant Cannabis sativa L. and any part of that plant,
       including the viable seeds of that plant and all derivatives, extracts, cannabinoids,
       isomers, acids, salts, and salts of isomers, whether growing or not, with a delta-9-
       tetrahydrocannabinol concentration of not more than 0.3% on a dry weight basis.
       Industrial hemp includes industrial hemp commodities and products and topical or
       ingestible animal and consumer products derived from the plant Cannabis sativa L.
       with a delta-9 tetrahydrocannabinol concentration of not more than 0.3% on a dry
       weight basis.

Mich. Comp. Laws § 333.7106(2).



                                               - 41 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 42 of 46




       First, the court looks only to the elements of the state offense. The particular facts
       of the defendant’s prior offense are irrelevant. All that counts is what the defendant
       had to do to be guilty of the offense. See Mathis v. United States, 136 S. Ct. 2243,
       2248 (2016). Second, it is not enough that there is an overlap between the elements
       of the state offense and the definition of serious drug offense. It is necessary that
       essentially any conduct that satisfies the elements of the state offense also satisfy
       the definition of serious drug offense. If one can commit the state offense by
       conduct that is not a serious drug offense, then conviction of the state offense cannot
       be a predicate offense for the ACCA. See id.

United States v. Cantu, 946 F.3d at 927 (emphasis in original). By contrast, Judge Hartz explains

that, where “the alternatives (say, each controlled substance) in a statute define distinct criminal

offenses,” the statute is divisible and that the modified categorical approach applies. United States

v. Cantu, 946 F.3d at 927 (citing Mathis v. United States, 136 S. Ct. at 2249).

       Judge Hartz also files a concurring opinion in his own opinion for the entire panel, writing

separately to describe a tension within the Tenth Circuit, noting that it “has been inconsistent about

whether we apply the categorical approach based on the version of the state statutory offense in

effect at the time of commission of the offense or at the time of conviction.” United States v.

Cantu, 946 F.3d at 936 (Hartz, J., concurring). Judge Hartz suggests that “the comparison that

must be made is between what the defendant could have been convicted of at the time of the

commission of the predicate state offense and what constitutes a federal drug offense at the time

of the federal offense.” United States v. Cantu, 946 F.3d at 936 (Hartz, J., concurring). Judge

Hartz explains that “the opinion does not address these possibilities, because there is no dispute

that at all relevant times” the state law at issue “included three substances as controlled dangerous

substances which were not controlled substances under federal law.” United States v. Cantu, 946

F.3d at 937 (Hartz, J., concurring).

       Here, unlike in United States v. Cantu, both the state and federal laws at issue have changed

since Johnson’s offense and conviction. See United States v. Cantu, 946 F.3d at 926. Compare

21 U.S.C. § 802(16); § 333.7106(4) (effective March 28, 2019); with 21 U.S.C. § 802(16)

(effective April 15, 2009 to December 17, 2014); § 333.7106 (effective until January 14, 2015).

Between the time of the commission of the offense -- May 23, 2012 -- and Johnson’s conviction -

- October 10, 2013 -- neither the CSA nor Mich. Comp. Laws Ann. § 333.7106 changed, in contrast

to the statute in United States v. Cantu. See 946 F.3d at 926-27. Judge Hartz’s concern, therefore,

that the Tenth Circuit “has been inconsistent about whether we apply the categorical approach

based on the version of the state statutory offense in effect at the time of commission of the offense


                                                - 42 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 43 of 46




or at the time of conviction” does not apply in this case, because the laws at issue here were the

same at the time Johnson committed the offense and at the time he was convicted. United States

v. Cantu, 946 F.3d at 936 (Hartz, J., concurring).

       Moreover, the Court sees no logical reason to compare the Michigan law at the time of

Johnson’s conviction with the current federal law, as Johnson suggests. See Objections at 8.

Johnson relies upon United States v. Bautista, 982 F.3d 563 (9th Cir. 2020), for the proposition

that “the Guidelines require the sentencing court to decide whether a prior offense qualifies as a

‘controlled substance offense’ at the time of sentencing.” Second Supp. Authority at 2. There, the

Ninth Circuit concludes that, “[a]t federal sentencing, the district judge was required to compare

the elements of the state crime as they existed when Bautista was convicted of that offense to those

of the crime as defined in federal law at the time of federal sentencing -- that is, after the” AIA

amended the CSA’s marijuana definition. United States v. Bautista, 982 F.3d at 569. The Ninth

Circuit cites no authority to support directly this assertion. See United States v. Bautista, 982 F.3d

at 569. The Ninth Circuit also does not explain clearly why the district court should have compared

the past state statute with the current federal statute. See United States v. Bautista, 982 F.3d at

569. It merely cites U.S.S.G. § 4B1.1 and U.S.S.G. § 4B1.2, and concludes that “the text of the

Guidelines makes clear that the issue at sentencing is the nature of the prior state-law crime under

federal law at the time of sentencing rather than at the time of conviction.” United States v.

Bautista, 982 F.3d at 569. Next, the Ninth Circuit indicates that, because the present federal

marijuana definition excludes hemp, but the state law at issue “did not, the latter crime’s ‘greater

breadth is evident from its text.’” United States v. Bautista, 982 F.3d at 569 (quoting Vidal, 504

F.3d at 1082). Accordingly, the Ninth Circuit concludes that the district court “erred in applying

the recidivist sentencing enhancement for a controlled substance,” because the defendant’s

conviction “is facially overbroad and not a categorical match for a ‘controlled substance offense.’”

United States v. Bautista, 982 F.3d at 569 (no citation for quotation). The Court does not find

United States v. Bautista persuasive; the Ninth Circuit’s analysis is conclusory. See 982 F.3d at

569. Moreover, the Court does not agree that the U.S.S.G.’s text makes clear which iteration of

the statutes at issue the Court should consider. See U.S.S.G. § 4B1.1; U.S.S.G. § 4B1.2; United

States v. Bautista, 982 F.3d at 569. Neither U.S.S.G. § 4B1.1 nor U.S.S.G. § 4B1.2 discusses




                                                - 43 -
          Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 44 of 46




directly this issue. See U.S.S.G. § 4B1.1; U.S.S.G. § 4B1.2. The Court, therefore, declines to

rely on United States v. Bautista when deciding this issue. See 982 F.3d at 569.

       Further, Johnson’s case does not present an ex post facto clause issue, because the statutes

at issue do not affect Johnson negatively when applied retroactively. See 21 U.S.C. § 802(16);

Mich. Comp. Laws Ann. § 333.7106(4) (effective March 28, 2019). The Constitution decrees that

“[n]o Bill of Attainder or ex post facto Law shall be passed.” Const. Art. I, § 9, cl. 3. In the

U.S.S.G. context, although courts generally apply the sentencing guidelines in effect on the day of

sentencing, see U.S.S.G. § 1B1.11(a), “if retroactive application of an amended sentencing

guideline is to a defendant’s disadvantage, then such application violates the ex post facto clause,”

United States v. Miller, 38 F. App’x 517, 519 (10th Cir. 2002). See Peugh v. United States, 569

U.S. 530, 544-45 (2013)(holding that courts violate the ex post facto clause when a change to the

Guidelines adopted after the defendant committed the offense at issue results in an increased

sentencing range). U.S.S.G. § 1B1.11(b) instructs: “If the court determines that use of the

Guidelines Manual in effect on the date that the defendant is sentenced would violate the ex post

facto clause . . . the court shall use the Guidelines Manual in effect on the date that the offense of

conviction was committed.” (bold in original) The Guidelines do not specify, however, which

version of relevant controlled substance offense statutes courts should apply. See U.S.S.G.

§ 1B1.11(b). The Court applies the Tenth Circuit’s test related to the Guidelines and asks whether

retroactive application of the amended statutes would disadvantage Johnson. See United States v.

Miller, 38 F. App’x at 519. Whether the Court analyzes the present versions of the Michigan

statute and the CSA, or the versions at the time Johnson was convicted, the result is the same. See

21 U.S.C. § 802(16); Mich. Comp. Laws Ann. § 333.7106(4) (effective March 28, 2019). The

statutes were a categorical match in 2013, and, as a result of subsequent amendments, they are

categorical match today. See 21 U.S.C. § 802(16); Mich. Comp. Laws Ann. § 333.7106(4)

(effective March 28, 2019). Consequently, Johnson is at no risk of disadvantage from retroactive

application. See United States v. Miller, 38 F. App’x at 519. Accordingly, the Court concludes

that this issue does not implicate the ex post facto clause. See Peugh v. United States, 569 U.S. at

544-45.

       The Court, therefore, compares the versions of the Michigan statute and the CSA at the

time of Johnson’s offense and conviction. See U.S.C. § 802(16) (effective April 15, 2009 to


                                                - 44 -
         Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 45 of 46




December 17, 2014); Mich. Comp. Laws Ann. § 333.7106 (effective until January 14, 2015). The

statutes are virtually identical -- a categorical match. See U.S.C. § 802(16) (effective April 15,

2009 to December 17, 2014); Mich. Comp. Laws Ann. § 333.7106 (effective until January 14,

2015). See also Descamps v. United States, 570 U.S. at 257 (explaining that a “categorical match”

exists between a state and federal statute where the “state statute’s elements” are not “broader than

the federal analogue”). Next, the Court compares the present version of the Michigan statute with

the present version of the CSA. See 21 U.S.C. § 802(16); Mich. Comp. Laws Ann. § 333.7106(4)

(effective March 28, 2019). The key distinction between the present Michigan statute and the CSA

is that the CSA excludes “the plant Cannabis sativa L. and any part of that plant, including the

seeds thereof and all derivatives, extracts, cannabinoids, isomers, acids, salts, and salts of isomers,

whether growing or not, with a delta-9 tetrahydrocannabinol concentration of not more than 0.3

percent on a dry weight basis,” while the Michigan statute excludes “industrial hemp.” Michigan’s

current industrial hemp definition, however, mirrors the current federal hemp definition. See 21

U.S.C. § 802(16); Mich. Comp. Laws Ann. § 333.7106(4) (effective March 28, 2019). Regardless

of whether the Court compares the present statutes or the past statutes, therefore, Michigan’s

marijuana definition matches categorically the federal definition. See 21 U.S.C. § 802(16); Mich.

Comp. Laws Ann. § 333.7106(4) (effective March 28, 2019).

       IT IS ORDERED that: (i) the Defendant’s Objections to the Presentence Investigation

Report, filed August 3, 2020 (Doc. 108), are overruled; and (ii) Johnson is sentenced to a term of

# months.




                                                         ________________________________
                                                          UNITED STATES DISTRICT JUDGE




Counsel:

John C. Anderson
  United States Attorney
Mark Christian Pfizenmayer
  Assistant United States Attorney
United States Attorney’s Office




                                                - 45 -
        Case 1:18-cr-00220-JB Document 126 Filed 01/06/21 Page 46 of 46




Albuquerque, New Mexico

       Attorneys for the Plaintiff

Stephen P. McCue
  Federal Public Defender
Hans Erickson
  Assistant Federal Public Defender
Federal Public Defender’s Office
Albuquerque, New Mexico

       Attorneys for the Defendant




                                      - 46 -
